 



Exhibit 10.5
AGREEMENT OF LEASE
between
INLAND AMERICAN/STEPHENS (N FIRST) VENTURES,
a Delaware limited liability company
as Landlord
and
RAE SYSTEMS INC.
a California corporation
as Tenant
Dated as of December 20, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

               
Page
 
1. Definitions and Interpretation
    2  
2. Demise, Premises, Term and Rent
    2  
3. Delivery, Use and Occupancy of Premises
    3  
4. Real Property Tax Payments
    4  
5. Alterations
    6  
6. Management, Maintenance and Repairs
    8  
7. Compliance with Legal Requirements
    10  
8. Subordination, Nondisturbance and Attornment
    11  
9. Insurance Requirements
    12  
10. Damage or Destruction by Casualty
    13  
11. Condemnation
    14  
12. Assignment, Subletting and Mortgaging
    16  
13. Electricity
    17  
14. Roof Rights
    17  
15. Building Name and Signage
    18  
16. Access to Premises
    18  
17. Certificate of Occupancy
    19  
18. Events of Default
    19  
19. Remedies for Default
    20  
20. Fees and Expenses
    23  
21. No Representations by Landlord
    23  
22. Expiration, Surrender and Holdover
    23  
23. Fixtures, Equipment and Other Property
    24  
24. Quiet Enjoyment
    25  
25. No Waiver Provisions
    25  
26. Affirmative Waivers
    25  
27. Unavoidable Delays
    25  
28. Notices
    26  
29. Estoppel Certificates
    27  
30. Broker
    28  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

               
Page
 
31. Indemnity
    28  
32. Intentionally Deleted
    30  
33. Extension Terms
    31  
34. Miscellaneous
    37  
35. Easements
    40  
36. Confidentiality; Press Releases
    44  
37. Financing
    48  
38. Leasehold Mortgages
    49  

- 2 -



--------------------------------------------------------------------------------



 



EXHIBITS
EXHIBIT A — DEFINITIONS AND INTERPRETATION
EXHIBIT B — LEGAL DESCRIPTION OF LAND
EXHIBIT C — FORM OF SUPERIOR MORTGAGEE SNDA
EXHIBIT D — FORM OF LANDLORD’S NON-DISTURBANCE AGREEMENT

 



--------------------------------------------------------------------------------



 



AGREEMENT OF LEASE
     AGREEMENT OF LEASE (this “Lease”), dated as of December ___, 2007 (the
“Commencement Date”), between Inland American/Stephens (N First) Ventures, LLC,
a Delaware limited liability company (“Landlord”), having an office at 465
California Street, Suite 330, San Francisco, California 94104, and RAE Systems
Inc., a Delaware corporation (“Tenant”), having an office at 3775 N. First
Street, San Jose, California 95134.
W I T N E S S E T H:
          WHEREAS, immediately prior to the execution and delivery of this
Lease, pursuant to that certain Purchase and Sale Agreement dated November 9,
2007, between Tenant, as seller, and Landlord, as purchaser (the “Contract of
Sale”), Tenant conveyed to Landlord its ownership interest in and to that
certain parcel of real property consisting of approximately 4.63 acres (the
“Land”) as described in Exhibit B attached hereto, including that certain
building comprised of approximately 67,582 square feet of space and commonly
known as 3775 N. First Street, San Jose, California 95134 (together with all
equipment and other improvements and appurtenances of every kind and description
now located or hereafter erected, constructed or placed thereupon and any and
all alterations, renewals, and replacements thereof, additions thereto and
substitutions therefore, but excluding the items expressly retained by Seller
under the Contract of Sale, the “Building”); and
          WHEREAS, Tenant desires to lease from Landlord, and Landlord desires
to lease to Tenant, the Premises (as hereinafter defined), as more particularly
described in Section 2.1 hereof.
          NOW, THEREFORE, for the mutual covenants herein contained and other
good and valuable consideration, the receipt and adequacy of which are hereby
conclusively acknowledged, the parties hereto, for themselves, their successors
and permitted assigns, hereby covenant as follows:
          1. Definitions and Interpretation. All capitalized terms used in this
Lease and not otherwise defined herein shall have the meanings given to them in
Exhibit A and the provisions of this Lease shall be interpreted in accordance
with the rules of construction set forth therein.
          2. Demise, Premises, Term and Rent. Landlord hereby leases to Tenant,
and Tenant hereby leases from Landlord, upon and subject to the terms,
covenants, provisions and conditions of this Lease, the Premises, as defined and
more particularly described in Section 2.1.
          2.1 Premises. The premises and interests leased by Landlord to Tenant
(collectively, the “Premises”) pursuant to this Lease shall consist of the Land
and the entire Building, together with any property beneath the Land, the curbs,
sidewalks, parking lots and facilities and plazas on the Land and all easements,
air rights, development rights and other appurtenances benefiting the Building
or the Land or both the Building and the Land.

 



--------------------------------------------------------------------------------



 



          2.2 Term. The term of this Lease (the “Initial Term”) shall commence
on the Commencement Date and shall end at 11:59 p.m. on the Expiration Date or
on such later or earlier date upon which the term of this Lease shall be
extended or expire or be canceled or terminated pursuant to any of the
conditions or covenants of this Lease. Tenant has the right to renew the term of
this Lease, subject to, and in accordance with the provisions of Section 33
hereof, and the Initial Term and any Extension Term with respect to which Tenant
exercises an Extension Option in accordance with Section 33 are collectively
called the “Term” in this Lease.
          2.3 Rent. The rents payable by Tenant under this Lease shall be and
consist of the following amounts with respect to the Premises:
          (a) fixed rent (the “Fixed Rent”) for the Premises at a rate per annum
equal to Eight Hundred Ninety Two Thousand Eighty and no/100 Dollars
($892,080.00), payable in equal monthly installments of Seventy Four Thousand
Three Hundred Forty and no/100 Dollars ($74,340.00) in advance on the first
(1st) day of each calendar month during the Term commencing on the Commencement
Date, subject to annual increases of three percent (3%) during the entire Term
(including the Extension Term, if Tenant exercises the Option) on each
Adjustment Date during the Term; and
          (b) additional rent (collectively, the “Additional Rent”) consisting
of any and all other sums of money as shall become due from and payable by
Tenant to Landlord, in accordance with the provisions of this Lease.
          (c) In addition, concurrently with the execution and delivery of this
Lease, Tenant shall pay to Landlord a security deposit equal to Ninety Six
Thousand Nine Hundred Ninety Six and 83/100 Dollars ($96,996.83) (the “Security
Deposit”) as security for the performance by Tenant of all of the provisions of
this Lease. Following an Event of Default by Tenant under this Lease, Landlord
may use, apply or retain all or any portion of the Security Deposit to the
extent necessary to compensate Landlord for any rent or other charge in default.
If Landlord so uses or applies all or any portion of the Security Deposit, then
within ten (10) days after Landlord’s written demand therefor Tenant shall
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to the original amount thereof. Landlord shall not be required to keep
the Deposit separate from its general accounts. Upon the expiration or earlier
termination of this Lease, the Security Deposit, or so much thereof as has not
theretofore been applied by Landlord, shall be returned to Tenant, without
payment of interest.
          2.4 Method of Payment. Tenant covenants and agrees to pay Fixed Rent
and Additional Rent (collectively, “Rent”) promptly when due without notice or
demand therefor, except as such notice or demand may be expressly provided for
in this Lease, and without any abatement, deduction or setoff for any reason
whatsoever except as otherwise provided for in this Lease. All payments of Rent
shall be paid in lawful money of the United States to Landlord at its office, or
such other place, as Landlord shall designate on at least thirty (30) days
advance written notice to Tenant. Fixed Rent and regularly scheduled payments of
Additional Rent may, at Tenant’s election, be paid by electronic funds transfer
to Landlord’s account, for which Landlord shall provide Tenant with wiring
instructions within ten (10) days after Tenant’s written request. Any Additional
Rent payments which are not regularly scheduled payments shall be paid, at
Tenant’s election, either by good and sufficient check (subject to collection)
or by

-2-



--------------------------------------------------------------------------------



 



electronic funds to an account designated from time to time by Landlord at least
thirty (30) days advance written notice to Tenant.
          2.5 Apportionment. If the Term commences on a day other than the first
(1st) day of a calendar month, the Fixed Rent and Additional Rent for the
applicable partial calendar month shall be prorated based on the actual number
of days in such month.
          2.6 Landlord Rights. No payment by Tenant or receipt or acceptance by
Landlord of a lesser amount than the correct Fixed Rent or Additional Rent shall
be deemed to be other than a payment on account, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment be deemed
an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance or pursue any other
remedy in this Lease or at law provided. Additional Rent shall be deemed to be
rent under this Lease and Tenant’s failure to pay Additional Rent in the manner
provided in this Lease (subject to any applicable grace, cure or notice period)
shall be considered a failure to pay rent under this Lease and Landlord shall be
entitled to any rights and remedies provided herein or by law for such default.
          2.7 Net Lease. It is the intention of the parties hereto that except
as otherwise expressly set forth in this Lease, this Lease shall be a triple net
lease and it is agreed and intended that Fixed Rent and Additional Rent,
including, without limitation, all utilities, impositions and assessments, shall
be paid without notice (except to the extent otherwise expressly specified in
this Lease), demand, counterclaim, setoff, deduction or defense and without
abatement, suspension, deferment, diminution or reduction and that Tenant’s
obligation to pay all such amounts, throughout the Term is absolute and, except
to the extent specifically provided herein, unconditional in all respects.
          3. Delivery, Use and Occupancy of Premises.
          3.1 Tenant acknowledges that Tenant was the owner of the Premises
immediately prior to the execution and delivery of this Lease and is fully
familiar with the condition thereof. As of the date hereof, Tenant accepts the
Premises in their “as is” condition, and Landlord shall not be required to
perform any work, install any fixtures or equipment or render any services to
make the Building or the Premises ready or suitable for Tenant’s occupancy and
the taking of possession of the Premises described herein shall be deemed to
have constituted an acceptance of the Premises.
          3.2 Subject to the other provisions of this Article 3, the Premises
may be used and occupied for any lawful purpose by Tenant and any other
Permitted Users from time to time (any such use, a “Permitted Use”), including,
without limitation, an office building, call center, data center, operations
center, light manufacturing and assembly facility, lab use and/or business
trading operations site and the following uses incidental thereto,
(i) cafeteria, (ii) a data center for computer and other electronic data
processing, business machine and desktop publishing operations, (iii) training
facilities and classrooms, (iv) duplicating, photographic reproduction and/or
offset printing facilities, (v) mailroom facilities, and (vi) storage of
inventory, components, equipment, records, files and other items.

-3-



--------------------------------------------------------------------------------



 



          3.3 If any governmental license or permit (including any amendment to
the certificate of occupancy for the Building) shall be required for the proper
and lawful conduct of Tenant’s business in the Premises or any part thereof, at
its own expense, Tenant shall duly procure and thereafter maintain such license
or permit and, upon request, shall deliver a copy of the same to Landlord.
Tenant shall comply with the terms and conditions of such licenses or permits.
At Tenant’s sole cost and expense, Landlord shall cooperate with Tenant in
connection with obtaining any such governmental license or permit (including any
permit required in connection with any Alterations) or any application by Tenant
for any amendment or modification to the Building’s certificate of occupancy,
and shall reasonably promptly execute and deliver any applications, reports or
related documents as may be requested by Tenant in connection therewith,
provided that Tenant shall reimburse Landlord for the reasonable out-of-pocket
costs and expenses incurred by Landlord in connection with such cooperation
within thirty (30) days after written demand therefor, accompanied by reasonably
satisfactory documentation of such costs and expenses.
          3.4 Landlord expressly agrees that Tenant shall be entitled to use and
store Hazardous Materials in connection with its business operations in the
Premises, subject to the terms and conditions of this Section 3.4.
          (a) As used herein, “Hazardous Materials” means any substance (A) that
now or in the future is regulated or governed by, requires investigation or
remediation under, or is defined as a hazardous waste, hazardous substance,
hazardous material, pollutant or contaminant under any Legal Requirements,
including the Comprehensive Environmental Response Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq., and Sections 25117 and 25316 of the California Health and
Safety Code, or (B) that is toxic, explosive, corrosive, flammable, radioactive,
carcinogenic or otherwise hazardous, including gasoline, diesel fuel, petroleum
hydrocarbons, polychlorinated biphenyls (PCBs), asbestos, radon and urea
formaldehyde foam insulation
          (b) No Hazardous Materials shall be handled, used, generated, stored
or released by Tenant at or about the Premises without Landlord’s prior written
consent, which consent may be granted, denied, or conditioned upon compliance
with Landlord’s requirements, all in Landlord’s reasonable discretion.
Notwithstanding the foregoing, (i) normal quantities and use of those products
containing small amounts of Hazardous Materials customarily used in the conduct
of general office activities, such as copier fluids and cleaning supplies, and
(ii) the Hazardous Materials designated, in the concentrations and approximate
quantities listed on Permit No. 410703 and used by Tenant in the Premises
identified by Facility ID No. FA0258517 prior to the Commencement Date
(collectively, “Permitted Hazardous Materials”), may be handled, used,
generated, stored or released at the Premises without Landlord’s prior written
consent, provided that Tenant’s shall comply at all times with all Legal
Requirements applicable thereto. At the expiration or termination of the Lease,
Tenant shall promptly remove the Permitted Hazardous Materials from the
Premises. Tenant shall keep Landlord fully and promptly informed of all handling
by Tenant of Hazardous Materials other than Permitted Hazardous Materials.
          (c) Tenant shall at its expense promptly take all actions required by
any governmental agency in connection with or as a result of Tenant’s handling,
use, generation,

-4-



--------------------------------------------------------------------------------



 



storage or release of Hazardous Materials (including Permitted Hazardous
Materials) on the Premises. Tenant shall deliver to Landlord prior to delivery
to any governmental agency, or promptly after receipt from any such agency,
copies of all permits, manifests, closure or remedial action plans, notices, and
all other documents or communications relating to any such Hazardous Materials
and/or compliance with applicable Legal Requirements regarding the same. If any
lien attaches to the Premises in connection therewith and Tenant does not cause
the same to be released, by payment, bonding or otherwise, within ten (10) days
after Tenant’s receipt of written notice of the attachment thereof, Landlord
shall have the right but not the obligation to cause the same to be released and
any sums expended by Landlord (plus Landlord’s administrative costs and
reasonable attorneys fees) in connection therewith shall be payable by Tenant
within thirty (30) days after its receipt of Landlord’s written demand.
          (d) Landlord shall have the right to enter the Premises at any
reasonable time (upon reasonable prior notice to Tenant and subject to Tenant’s
reasonable security requirements) to confirm Tenant’s compliance with the
provisions of this Section 6.2. If Tenant handles, uses, generates, stores or
releases any Hazardous Materials at the Premises that are not Permitted
Hazardous Materials, then Landlord shall also have the right to elect, at its
sole expense, to have qualified Hazardous Materials consultants inspect the
Premises and review such Hazardous Materials, including review of all permits,
reports, plans, and other documents regarding same. Landlord shall not be
responsible for any interference caused by Landlord’s entry into the Premises;
provided, however, that Landlord shall use reasonable efforts to minimize any
interference with Tenant’s business during any such entry.
          (e) Tenant agrees to indemnify, defend, protect and hold harmless
Landlord and its constituent partners or members and its or their partners,
members, directors, officers, shareholders, employees and agents against and
from all claims, actions, losses, damages, liabilities, costs and expenses of
every kind, including reasonable attorneys’, experts’ and consultants’ fees and
costs, incurred at any time and arising from or in connection with the handling,
use, generation, storage or release by Tenant, its agents, employees and
contractors, of Hazardous Materials at or about the Premises in violation of
applicable Legal Requirements at any time after the Commencement Date.
          4. Real Property Tax Payments.
          4.1 Tenant shall pay all taxes, general and special assessments,
excises, levies, license and permit fees and other governmental charges, general
or special, ordinary or extraordinary, unforeseen or foreseen, of any kind and
nature whatsoever (including without limitation all penalties and interest
thereon by reason of Tenant’s failure to pay Taxes as herein provided) which at
any time during the Term may be assessed, levied, imposed upon, or grow or
become due and payable out of or in respect of, the Premises or any part
thereof, or the use or occupancy thereof (including but not limited to any and
all use taxes), or which at any time during the Term may become a lien on the
Rent of the Premises or any part thereof (all of the foregoing are sometimes
herein collectively called “Taxes”). Taxes shall not include any transfer tax
imposed in connection with any sale of the Premises, income taxes measured by
the net income of Landlord and franchise, excise, gross receipts, gift, sales,
estate and inheritance taxes imposed on Landlord, nor shall Taxes include
penalties and interest, other than to the extent attributable to Tenant’s
failure to comply timely with its obligations pursuant to this

-5-



--------------------------------------------------------------------------------



 



Lease. Notwithstanding anything to the contrary contained in this Lease, if an
assessed valuation of the Land or Building shall include an assessed valuation
amount allocable to a Reassessment Event which occurs after the date of this
Lease, then the computation of Taxes shall include any amount which would
otherwise constitute Taxes payable by reason of such Reassessment Event but only
for the first and second of any such Reassessment Events during the Term. If, by
law, any Taxes may be paid in installments then, for purposes hereof such Taxes
shall be deemed to have been payable in the maximum number or installments
permitted by law.
          4.2 Tenant shall furnish to Landlord for inspection within ten
(10) Business Days of demand of Landlord, a photocopy of the official receipt of
the appropriate taxing authority, or, in lieu thereof, other proof reasonably
satisfactory to Landlord evidencing payment of such Taxes. Landlord shall,
within ten (10) days following receipt of a bill for any Tax, or notice of
assessment, or notice of increase, or other change therein, forward the same to
Tenant, but Tenant’s non-receipt thereof (provided Tenant has received a copy of
same from the applicable taxing authority) shall not excuse Tenant from the
timely payment of any Taxes which Tenant is obligated to pay hereunder or
otherwise relieve Tenant of Tenant’s liabilities and duties hereunder.
          4.3 Notwithstanding anything to the contrary contained in Section 4.1,
any Taxes assessed on the basis of a fiscal or tax period of the relevant taxing
authority, a part of which period is included within and/or attributable to the
Term and a part of which falls after the Term, shall be prorated between
Landlord and Tenant so that Tenant shall pay such proportion of said Taxes as
applies, and/or is attributable, to the Term, and Landlord shall pay the
remainder thereof. If and to the extent that Tenant pays any Taxes that relate
to the period following the Term, Landlord shall within ten (10) days following
receipt of a notice from Tenant showing the amount of any such payment by
Tenant, refund such amount to Tenant. The provisions of this Section 4.3 shall
survive the expiration or termination of this Lease
          4.4 All refunds, rebates, early payment discounts, savings from tax
contests and similar reimbursements and discounts that relate to any period
during, or prior to, the Term (collectively referred to as “Refund(s)”) shall
belong to Tenant and shall be held in trust for Tenant by Landlord. Except as
provided in the preceding parenthetical, any Refunds received by Landlord at any
time during or after the Term shall be paid to Tenant within thirty (30) days
following Landlord’s receipt thereof. This provision shall survive the
expiration or termination of this Lease.
          4.5 Tenant shall have the right from time to time to contest or
appeal, at Tenant’s sole cost and expense, the amount or validity, in whole or
in part, of any Taxes (collectively referred to as a “Tax Appeal”), by
appropriate proceedings diligently conducted by Tenant in good faith, but only
after payment of such Taxes. Tenant shall give Landlord at least thirty
(30) days prior notice of any such Tax Appeal and shall provide Landlord with
any applications, affidavits and like supporting documentation that Landlord may
reasonably request. Landlord shall, at no cost or liability to Landlord,
reasonably cooperate with Tenant (including signing applications, joining in the
Tax Appeal or permit the Tax contest to be brought in the Landlord’s name
(subject to Landlord’s reasonable approval) and the like, if so requested by
Tenant) subject to and in accordance with the conditions set forth in this
Section 4.5. If by the date that is thirty (30) days prior to the last day on
which Landlord would be entitled to initiate a

-6-



--------------------------------------------------------------------------------



 



Tax Appeal, Tenant has not initiated a Tax Appeal for the tax year in question,
Landlord shall have the right (but not the obligation) to initiate and pursue a
Tax Appeal with respect to the subject tax year (unless prior to initiating such
Tax Appeal, Tenant has delivered notice to Landlord evidencing the fact that
Tenant has initiated a Tax Appeal for the subject tax year).
          4.6 Landlord shall use its commercially reasonable efforts to
cooperate with Tenant, at no cost, expense or liability to Landlord, in
connection with Tenant’s efforts to obtain (and/or retain existing) economic
incentive packages from any federal, state or local governmental or
quasi-governmental agencies having jurisdiction over the Premises, including,
without limitation, any fee in lieu arrangements and funding for infrastructure
(collectively, “Benefits”). Tenant shall have the right to pursue and control
any such economic incentive packages respecting its leasehold interest in the
Premises and/or its business operations in the Premises during the Term, at
Tenant’s sole cost and expense, so long as any such packages do not result in
any costs, expenses or liabilities payable by Landlord with regard to the
Premises upon the expiration of the Term. Landlord hereby acknowledges and
agrees that Tenant shall be entitled to the entirety of any and all such
Benefits (whether previously, currently or hereinafter obtained) relating to the
period prior to and during the Term.
          5. Alterations.
          5.1 So long as Tenant shall be in compliance with the other applicable
provisions of this Section 5 in all material respects, Tenant (including any
permitted subtenant or other Permitted User of the Premises) may make any
Alterations without the prior written consent of Landlord; provided, that, any
such Alterations (i) do not materially reduce the value of the Premises; (ii) do
not impair the structural integrity of the Building; and (iii) cost less than
Five Hundred Thousand Dollars ($500,000) in the aggregate.
          5.2 Prior to commencing any Alterations, Tenant shall submit detailed
plans and specifications to Landlord for Landlord’s review. If Landlord’s
consent to the Alterations is required pursuant to Section 5.1 above, Landlord
shall notify Tenant of its approval or disapproval of such plans and
specifications and the work described therein within fifteen (15) Business Days
of receipt thereof; Landlord’s failure to respond within such period shall be
deemed Landlord’s approval of Tenant’s plans and specifications. Landlord shall
state in writing any objection to the Alterations. At the time Landlord responds
to any request for approval of Alterations requiring its consent hereunder,
Landlord shall indicate in such response whether or not Landlord requires
removal of specific Alterations upon the expiration or earlier termination of
this Lease, and if and to the extent any response(s) from Landlord indicate that
Landlord requires removal of particular Alterations, then Tenant shall remove
all such Alterations at its expense as a condition of its surrendering the
Premises to Landlord as required hereunder. Tenant may revise its plans and
specifications to incorporate such comments and, if Tenant does so, it may again
request Landlord’s consent pursuant to the process described above. Neither
approval of the plans and specifications nor supervision of the Alterations by
Landlord shall constitute a representation or warranty by Landlord as to the
accuracy, adequacy, sufficiency, or propriety of such plans and specifications
or the quality of workmanship or the compliance of such Alterations with
applicable laws. If Tenant desires to make material revisions to any plans and
specifications after obtaining Landlord’s approval thereof, Tenant shall
re-submit such plans and specifications to Landlord for its approval as provided
above.

-7-



--------------------------------------------------------------------------------



 



          5.3 With respect to any Alterations, Tenant shall (i) after making any
Alteration, deliver to Landlord “as-built” plans and specifications (including
layout, architectural, mechanical and structural drawings) for such Alterations,
which plans and specifications shall be prepared by architects and/or engineers
validly and then currently licensed by the State in which the Premises are
located (who may be employees of Tenant), (ii) at Tenant’s expense, obtain all
permits, approvals and certificates required by any Governmental Authorities,
and (iii) prior to making any Alterations, furnish to Landlord duplicate
certificates of worker’s compensation insurance (covering all persons to be
employed by Tenant, and Tenant’s contractors and subcontractors in connection
with such Alterations) and comprehensive public liability insurance (including
property damage coverage) in such form, with such companies, for such periods
and in such amounts consistent with customary industry practice in Comparable
Buildings, naming Landlord, and any Superior Mortgagee (of which Landlord has
provided prior notice to Tenant), as additional insureds. Upon completion of
such Alterations, Tenant, at Tenant’s expense, shall obtain certificates of
final approval of such Alterations required by any Governmental Authority and
shall furnish Landlord with copies thereof; provided said Governmental Authority
will, in its normal course, provide or conduct such review or approval.
          5.4 All Alterations shall (i) be made and performed in accordance with
all Legal Requirements; (ii) not adversely affect the safety of the Building or
the mechanical, electrical and/or plumbing systems of the Building; (iii) be
completed promptly and in a good and workmanlike manner and in accordance with
the plans and specifications referenced in Section 5.2 above; (iv) be performed
pursuant to validly issued building and construction permits; and (v) be
performed by contractors and subcontractors reasonably approved by Landlord
prior to the commencement of the work who possess the requisite experience,
personnel, financial strength and other resources necessary to perform and
complete the proposed Alterations in a good and workmanlike lien free manner.
Landlord shall, at Tenant’s sole expense, cooperate with Tenant in connection
with any filings, approvals and permits that may required in connection with any
Alterations or any of Tenant’s signage as well as with respect to any zoning
variances sought by Tenant, and shall execute reasonably promptly (and shall
endeavor to do so within two (2) Business Days after request) any applications
or other documents as may be required in connection therewith.
          5.5 Any mechanic’s lien filed against the Premises for work claimed to
have been done for, or materials claimed to have been furnished to, Tenant or
any Permitted User, shall be discharged by Tenant within thirty (30) days after
Tenant receives written notice thereof, at Tenant’s expense, by payment or
filing the bond required by law.
          6. Management, Maintenance and Repairs.
          6.1
          (a) Subject to the provisions of Article 10 relating to damage or
destruction and Article 11 relating to condemnation, (i) Tenant shall, at its
expense, throughout the Term, manage, operate, maintain, repair and replace all
components of the Premises (including all fixtures and improvements therein),
other than the Structural Elements and other than repair of damage to any
portion of the Premises resulting from the gross negligence or willful
misconduct of the Landlord, its agents, employees and contractors, and
(ii) Subject to Section 6.2 below,

-8-



--------------------------------------------------------------------------------



 



Landlord shall, at its expense, throughout the Term, maintain, repair and
replace all Structural Elements other than repair of damage thereto resulting
from the gross negligence or willful misconduct of the Tenant, its agents,
employees and contractors, with the parties’ respective obligations to be
performed in a manner consistent with the standards of operation and maintenance
of Comparable Buildings (a “Comparable Standard”) and otherwise in accordance
with all Legal Requirements. Landlord and Tenant agree that, during the Term,
Tenant shall pay Landlord, as Additional Rent, a property management fee equal
to two percent (2%) of the Fixed Rent payable hereunder, to be paid with each
regular installment of Fixed Rent; provided, however, that Landlord agrees that
Tenant shall not be required to pay any other costs, fees or expenses in
connection with any party’s management or oversight of the this Lease or the
Premises, including without limitation any “administrative fee” charged by
Landlord in connection with Additional Rent paid by Tenant hereunder. Landlord
and Tenant acknowledge that, other than with respect to the Structural Elements
and subject to Section 5.1, Tenant shall exercise its reasonable discretion over
any determination to cause any repairs, maintenance or Alterations to be made so
long as Tenant maintains the Premises in accordance with a Comparable Standard
and otherwise in compliance with Legal Requirements and not in a manner that
would decrease the value of the Building.
          (b) Landlord shall perform appropriate maintenance, repairs and
replacements to the Structural Elements within thirty (30) days after receipt of
written notice from Tenant (or oral notice in the event of an “Emergency,” as
that term is defined, below) requesting the same; provided, however, that if
such maintenance, repairs and replacements cannot reasonably be completed within
thirty (30) days, Landlord shall commence the same within such thirty (30) day
period and diligently pursue the same to completion. If Landlord fails to
perform or commence such maintenance, repair or replacement of such Structural
Elements within the foregoing time period and such failure materially adversely
affects the conduct of Tenant’s business in the Premises, then Tenant may
proceed to take the required action upon delivery of an additional ten
(10) says’ written notice to Landlord indicating that Tenant will take such
required action (provided, however, that the initial thirty (30) day notice and
the subsequent ten (10) day notice shall not be required in the event of an
Emergency) and if such action is not commenced by Landlord within such ten
(10) day period (or had not been previously commenced in the case of Emergency)
and thereafter diligently pursued to completion, then Tenant shall be entitled
to perform the same and to prompt reimbursement by Landlord of Tenant’s
reasonable costs and expenses in taking such action. Landlord shall reimburse
Tenant the amounts incurred by Tenant in performing the same within thirty
(30) days after delivering to Landlord written statements and copies of invoices
from Tenant’s contractor(s) and/or vendor(s). If Landlord shall fail to so
reimburse Tenant, Tenant may offset the amounts due Tenant by Landlord against
any Rent becoming due under this Lease or any other payment obligations under
this Lease. As used herein, an “Emergency” shall mean an event threatening
immediate and material danger to people located in the Building and/or
immediate, material damage to the Building, and/or immediate and material
interference with, or immediate and material interruption of, Tenant’s business
operations.
          6.2 Replacements; Roof Covering. Landlord and Tenant agree and
acknowledge that Tenant’s obligations under Section 6.1 include the replacement
of components of the Premises which would be considered capital replacements
under generally accepted accounting principles. Landlord and Tenant agree that
Tenant shall make all such replacements

-9-



--------------------------------------------------------------------------------



 



as reasonably necessary to comply with the Comparable Standard during the Term
and that all such replacements shall be at Tenant’s sole expense save and except
any replacement of the roof membrane (or other roof covering) of the Building
(the “Roof Covering”), which shall be deemed included in the “Structural
Elements” with respect to Landlord’s obligation to replace (but not to maintain
or repair) the same, subject to Tenant’s obligations to pay for such replacement
as provided in this Section 6.2. To the extent any replacement of the Roof
Covering is required during the Term in order to meet the Comparable Standard,
Landlord and Tenant agree that Landlord shall contract for and pay all costs and
expenses associated with such replacement of the Roof Covering and shall charge
Tenant, as Additional Rent, the annual amortized amount (amortized at a
then-reasonable interest rate) of such cost, amortized over two (2) years, for
the remaining Term. Landlord shall obtain Tenant’s prior written approval, not
to be unreasonably withheld, of the cost of any replacement of the Roof Covering
prior to Landlord’s commencing such replacement work.
          7. Compliance with Legal Requirements.
          7.1 Tenant shall give prompt notice to Landlord of any notice it
receives of the violation of any Legal Requirements with respect to the Premises
or the use or occupation thereof in any material respect. Tenant shall comply
and shall be responsible for the cost of such compliance, in all material
respects with all Legal Requirements which shall be applicable to the Premises,
or any part thereof, or to the use or manner of use thereof by any of the
occupants thereof, during the Term. Tenant shall pay all out-of-pocket costs and
expenses actually incurred by, and all the fines, penalties and damages which
may be imposed upon, Landlord by reason of or arising out of Tenant’s failure to
fully and promptly comply with and observe the provisions of this Section 7.1.
          7.2 Tenant, at its expense, may contest, by appropriate proceedings
prosecuted diligently and in good faith, the validity or applicability to the
Premises or the Building of any Legal Requirement, provided that:
          (a) Landlord shall not be subject to a bona fide threat of criminal
penalty or to prosecution for a crime, or any other fine or charge (unless
Tenant agrees in writing to indemnify, defend and hold Landlord harmless from
and against such non-criminal fine or charge), nor shall the Premises or any
part thereof or the Building or Land, or any part thereof, be subject to a bona
fide threat of being condemned or vacated;
          (b) such non-compliance or contest shall not constitute or result in
any violation of any Superior Mortgage; and
          (c) Tenant shall keep Landlord reasonably advised as to the status of
such proceedings.
          8. Subordination, Nondisturbance and Attornment.
          8.1 This Lease is subject and subordinate to the lien of each and
every Superior Mortgage. Subject to compliance with Section 8.4, the provisions
of this Section 8.1 shall be self-operative and no further instrument of
subordination shall be required to make the interest of any Superior Mortgagee
(collectively, a “Superior Party”) superior to the interest of

-10-



--------------------------------------------------------------------------------



 



Tenant hereunder; however, Tenant shall execute and deliver promptly any
certificate that Landlord may reasonably request in confirmation of such
subordination.
          8.2 Intentionally Omitted.
          8.3 If at any time prior to the expiration of the Term, any Superior
Mortgagee comes into possession of the Premises by receiver or otherwise, Tenant
agrees, at the election and upon demand of any owner of the Premises or of any
Superior Mortgagee in possession of the Premises, to attorn, from time to time,
to any such owner or Superior Mortgagee or any person acquiring the interest of
Landlord as a result of any such termination, or as a result of a foreclosure of
the Superior Mortgage or the granting of a deed in lieu of foreclosure, upon the
then executory terms and conditions of this Lease, for the remainder of the
Term. Subject to compliance with Section 8.4, the provisions of this Section 8.3
shall inure to the benefit of any such owner or Superior Mortgagee and shall be
self-operative upon any such demand, and no further instrument shall be required
to give effect to said provisions.
          8.4 As a condition precedent to the subordination of Tenant’s
interests in this Lease to any Superior Mortgage as set forth in Section 8.1,
the provisions of this Article 8 are and shall be conditioned upon the execution
and delivery by and between Tenant and any such Superior Mortgagee of a
subordination, non-disturbance and attornment agreement substantially in the
form of Exhibit C attached hereto with respect to any Superior Mortgagee (a
“Superior Mortgagee SNDA”), in each case with such reasonable modifications as
the applicable Superior Party may require, provided that such modifications do
not increase Tenant’s obligations or liabilities or decrease or otherwise
adversely affect Tenant’s rights as set forth in the form document attached
hereto as Exhibit C (other than to a de minimis extent).
          8.5 Landlord represents that as of the date hereof there are no
superior leases and there is no Superior Mortgage other than a mortgage dated
December ___, in favor of Bank of the West, a California banking corporation, in
the face amount of up to $8,150,000.00. Contemporaneous herewith, Landlord has
delivered to Tenant, and Tenant acknowledges receipt of, a Superior Mortgage
SNDA from said Superior Mortgagee.
          9. Insurance Requirements.
          9.1 Tenant shall, at its expense, maintain or cause to be maintained
(1) “All Risks” property policy, in an amount not less than the full replacement
value (as from time to time reasonably determined by Landlord and Tenant) of the
Building, with coverage (in addition to the standard coverage afforded by such
insurance) for theft, vandalism, malicious mischief and boiler explosion;
provided, however, that Tenant shall not be required to maintain special flood
hazard or earthquake insurance with respect to the Premises or reimburse
Landlord for such insurance, (2) Commercial General Liability insurance in
respect of the Premises, protecting Landlord and Tenant, with limits of not less
than $2,000,000 per occurrence for bodily injury and property damage and
$5,000,000 in excess liability coverage, with a duty to defend against claims of
bodily injury, personal injury and property damage arising out of Tenant’s
operations, assumed liabilities, or use of the Building, including contractual
liability coverage for the performance by Tenant of the indemnity agreements set
forth in this Lease, and (3) All Risk Property/Business Interruption Insurance,
written at replacement cost value and with a

-11-



--------------------------------------------------------------------------------



 



replacement cost endorsement covering all of Tenant’s Property and any
Alterations made by Tenant, in either case to the extent insurable under the
available standard forms of “all-risk” or “Special Causes of Loss” insurance
policies, in an amount equal to one hundred percent (100%) of the replacement
value thereof (subject, however, at Tenant’s option, to whatever deductible
Tenant then maintains).
          9.2 If Tenant fails to maintain the insurance required to be
maintained by Tenant hereunder, then, subject to the provisions of Article 20,
Landlord may obtain same at commercially reasonable rates and bill Tenant
therefor (which Tenant shall pay within thirty (30) days thereof), but Landlord
shall have no obligation to (i) insure the Building or Tenant’s Property or (ii)
repair, restore, or replace any of the Building, Tenant’s furniture,
furnishings, equipment or other personal property or the value of any
improvements made to the Premises by Tenant. The policy of insurance to be
maintained by Tenant under subclause (2) of Section 9.1 shall name the Landlord
and any Superior Mortgagee (of which Landlord has provided notice to Tenant) as
an additional insured, and the policy or policies of insurance to be maintained
by Tenant under subclause (1) shall include an appropriate endorsement
reasonably acceptable to Landlord acknowledging Landlord’s interest in the
Premises and in the proceeds of such insurance as provided hereunder. The
Commercial General Liability policy of insurance shall contain a standard
severability of interest clause.
          9.3 The policies of insurance to be maintained by Tenant shall be
issued by a company or companies of recognized responsibility and rated in
Best’s Insurance Guide, or any successor thereto, as having a general
policyholder rating of A- and a financial rating of at least VIII (it being
understood that if such ratings are no longer issued, then such insurer’s
financial integrity shall conform to the standards that constitute such ratings
from Best’s Insurance Guide as of the date hereof). Tenant shall procure and pay
for renewals of such insurance to be maintained by it from time to time before
the expiration thereof, and shall deliver to Landlord certificates of insurance
upon the execution of this Lease and when such policies are renewed. All such
policies and certificates shall endeavor to provide Landlord with not less than
thirty (30) days prior written notice of any material reduction in coverage,
termination or cancellation (ten (10) days for non-payment of premium) of such
policies.
          9.4 Each party shall look first to any insurance in its favor before
making any claim against the other party for recovery for loss or damage
resulting from fire or other casualty, and to the extent permitted by law,
Landlord and Tenant each hereby releases and waives all right of recovery
against the other or anyone claiming through or under each of them by way of
subrogation or otherwise. Each party shall obtain a waiver of subrogation from
its insurance carriers with respect to the preceding sentence.
          9.5 All proceeds from any insurance coverages maintained by Tenant
under this Article 9 (other than from commercial general liability insurance, if
any) shall be payable solely to Landlord and released to Tenant only in
compliance with the terms of any Superior Mortgage.
          9.6 All insurance policies required to be carried hereunder shall be
maintained with solvent insurance companies of recognized standing and licensed
to do business in the State in which the Premises are located.

-12-



--------------------------------------------------------------------------------



 



          10. Damage or Destruction by Casualty.
          10.1 If at any time during the Term, the Building or the Premises,
including, without limitation, the portions of the Building outside the Premises
that are reasonably necessary to provide Tenant with access to and from the
Premises and the machinery, equipment and systems used in the operation of the
Building or to provide services to the Premises, are damaged by fire or other
casualty (the “Damaged Improvements”), Tenant shall, at its expense, cause the
same to be repaired, restored and replaced, as expeditiously as possible using
reasonable diligence to a condition as nearly as practicable to that which
existed immediately prior to occurrence of the fire or other casualty subject to
such changes as shall be necessitated by any Legal Requirements or are otherwise
desired by Tenant and otherwise in a good workmanlike manner, using new
materials of like quality to those that were incorporated in the Damaged
Improvements immediately prior to the subject casualty and in accordance with
all Legal Requirements. To the extent any insurance proceeds are received during
the Term (or during any other period with respect to a casualty which occurred
during the Term) by Landlord or Landlord’s lender, the same shall be paid to
Tenant to be applied, as necessary, to the repair or restoration of the Premises
as described in this Section 10.1, with any excess proceeds to be retained by
Landlord (except with respect to insurance for Tenant’s personal property).
Landlord (and any Landlord’s lender) shall have no right or claim in and to the
proceeds of any insurance proceeds of property insurance maintained by Tenant
other than as expressly provided in Section 10.3 below.
          10.2 No damage or destruction of any of the Premises as a result of
fire or any other hazard, risk or casualty whatsoever shall relieve Tenant from
its obligations hereunder; provided, however, that to the extent the Premises
are untenable by Tenant as a result thereof, Rent shall be abated during the
period of such restoration and/or repair until and to the extent Tenant is able
to recommence use and occupancy of the Premises thereafter.
          10.3 Notwithstanding anything to the contrary contained in this
Article 10, if (a) the Building suffers a casualty the cost of restoration of
which, in Tenant’s reasonable opinion, exceeds 50% of the replacement cost of
the entire Building, and (b) the date of such casualty occurs within the last
two (2) years of the Term, then, Tenant may terminate this Lease by written
notice to Landlord given no more than sixty (60) days after the date of such
casualty, in which event Tenant shall have no obligation to repair, restore or
rebuild the Building, this Lease shall terminate as of the thirtieth (30th) day
after Landlord’s receipt of such termination notice from Tenant and the Rent
shall be apportioned as of the date of the termination of this Lease; provided
that Tenant shall pay to Landlord all property insurance proceeds for the
Building paid to Tenant.
          10.4 The provisions of this Lease, including this Article 10,
constitute an express agreement between Landlord and Tenant with respect to any
and all damage to, or destruction of, all or any part of the Premises or the
Building, and any applicable laws with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any similar or successor applicable laws now or hereinafter in
effect, shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or the Building.

-13-



--------------------------------------------------------------------------------



 



          11. Condemnation.
          11.1 In the event that the whole of the Premises shall be taken under
the exercise of the power of eminent domain or by agreement with any condemnor
in lieu of such taking (herein called a “Total Taking”), then this Lease shall
terminate as of the earlier of the date when title thereto vests in the
condemnor or the date when possession thereof shall be delivered to the
condemnor.
          11.2 The entire award with respect to any Total Taking shall be paid
to Landlord, except that Tenant shall be entitled to pursue any separate award
which the condemnor may make, and which shall be provided for by law,
specifically for Tenant’s moving expenses and business dislocation damages and
the value of Tenant’s fixtures, Alterations, installations and improvements
which are not part of the Premises or property of Landlord.
          11.3 In the event that any portion or portions of the Premises shall
be taken under the exercise of the power of eminent domain or by agreement with
any condemnor in lieu of such taking (herein called a “Partial Taking”), then
this Lease, only as to the portion or portions so taken, shall terminate as of
the date possession thereof shall be delivered to the condemnor, but otherwise
this Lease shall remain in full force and effect. If Tenant reasonably
determines that the Premises cannot be used for the conduct of Tenant’s business
after a Partial Taking, then Tenant shall have the right to terminate this Lease
by giving notice to Landlord.
          11.4 If during the Term there shall be a Partial Taking and Tenant has
not elected to terminate this Lease, then (a) Landlord shall repair and restore
the remaining portion of the Premises so that they constitute architectural
units with the same general character and condition to the nearest extent
possible under the circumstances as the previous Premises subject to such
changes as shall be necessitated by any Legal Requirement or are otherwise
desired by Tenant, and (b) this Lease shall remain in full force and effect with
respect to such remaining portion of the Premises.
          11.5 The entire award with respect to any Partial Taking shall be paid
to Landlord.
          11.6 For the purposes of this Lease, all amounts paid pursuant to an
agreement with any condemnor in settlement of any condemnation or any eminent
domain proceeding affecting the Premises shall be deemed to constitute an award
made in such proceeding, provided that no action of Landlord to settle or
compromise its claim shall be deemed a settlement or satisfaction of any
independent claim or award to which Tenant may be entitled for Tenant’s moving
expenses, business dislocation damages or otherwise.
          11.7 In the case of a Partial Taking which does not result in a
termination of this Lease, the Rent payable under this Lease after possession of
the portion so taken shall be delivered to the condemnor shall be reduced in the
same proportion as the amount of usable floor area of the Premises shall have
been reduced by such Taking. In addition, to the extent any remaining portion of
the Premises are untenable by Tenant as a result of Landlord’s restoration
and/or repair pursuant to Section 11.4, Rent shall be abated during the period
of such restoration and/or repair.

-14-



--------------------------------------------------------------------------------



 



          11.8 If the whole or any part of the Premises shall be acquired or
condemned temporarily during the Term for any public or quasi-public use or
purpose, Tenant shall give prompt notice thereof to Landlord and the Term shall
not be reduced or affected in any way and Tenant shall continue to pay in full
all items of Rent payable by Tenant hereunder without reduction or abatement,
and Tenant shall be entitled to receive for itself any award or payments for
such use, provided, however, that:
          (a) if the acquisition or condemnation is for a period not extending
beyond the Term, and if by reason of such acquisition or condemnation changes or
alterations are required to be made to the Premises which would necessitate an
expenditure to restore the Premises to its former condition, such changes or
alterations shall be performed by Tenant, at Tenant’s sole cost and expense; or
          (b) if the acquisition or condemnation is for a period extending
beyond the Term, after deducting the cost for any changes or alterations
required for the restoration of the Premises from the amount of any award or
payment which shall be retained by Landlord, the balance of such award or
payment shall be apportioned between Landlord and Tenant and prorated over the
duration of the taking as of the Expiration Date.
          12. Assignment and Subletting.
          12.1 Tenant shall not (i) assign its interest in this Lease (whether
by operation of law, transfers of interests in Tenant or otherwise),
(ii) mortgage or encumber its interest in this Lease, in whole or in part or
(iii) sublet, or permit the subletting of, more than twenty five percent (25%)
of the Premises (individually or collectively, a “Transfer”), without first
obtaining in each instance the prior written consent of Landlord. Landlord’s
consent shall not be unreasonably withheld, conditioned or delayed.
          12.2 If Tenant desires to engage in a Transfer, Tenant shall give
Landlord written notice no later than fifteen (15) days in advance of the
proposed effective date of the Transfer specifying the name and business of the
proposed transferee or subtenant (the “Transferee”) , the amount and location of
the space proposed to be subleased, the proposed Transferee’s financial
statements, the proposed terms of the Transfer and other information as Landlord
may request to evaluate the proposed Transfer. Landlord may condition its
consent on any Transfer on its receipt of fifty percent (50%) of any excess Rent
generated by any Transfer (including any consideration paid for the assignment
of this Lease) after deduction of all expenses incurred by Tenant for marketing,
leasing commissions, attorneys fees, tenant improvements and other concessions
associated with any Transfer. Landlord’s failure to respond to Tenant’s request
within such fifteen (15) day period shall be deemed Landlord’s approval of such
Transfer.
          12.3 The parties hereby acknowledge and agree that, notwithstanding
any assignment or transfer, whether or not in violation of the provisions of
this Lease, and the acceptance of any of the Fixed Rent and/or Additional Rent
by Landlord from an assignee, transferee, or any other party, the Named Tenant
and any subsequent assignees of such Named Tenant’s interest under this Lease
shall remain fully liable for the payment of the Fixed Rent and

-15-



--------------------------------------------------------------------------------



 



Additional Rent and for the other obligations of this Lease on the part of
Tenant to be performed or observed.
          12.4 If this Lease is assigned, Landlord may collect rent from the
assignee. If the Premises or any part thereof are sublet or used or occupied by
anybody other than Tenant, Landlord may, after any Event of Default has
occurred, collect rent from the subtenant or occupant. In either event, Landlord
may apply the net amount collected to the Fixed Rent and Additional Rent herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver of any provision of this Lease, or the acceptance of the
assignee, subtenant or occupant as tenant, or a release of Tenant from the
performance by Tenant of Tenant’s obligations under this Lease. References in
this Lease to use or occupancy by others (that is, anyone other than Tenant)
shall not be construed as limited to subtenants and those claiming under or
through subtenants but as including also licensees and others claiming under or
through Tenant, immediately or remotely.
          12.5 Intentionally Deleted.
          12.6 The following events shall not be considered a Transfer under
this Article 12: (a) a change in ownership of Tenant as a result of a merger,
consolidation, reorganization, or joint venture; (b) the sale of all or
substantially all of Tenant’s assets; (c) the sale, exchange, issuance, or other
transfer of Tenant’s stock on a national exchange or between Tenant and any
Affiliate; (d) the Transfer of this Lease to any Affiliate or an entity that
purchases all or substantially all of Tenant’s assets; (e) the sublet of less
than twenty five percent (25%) of the rentable square feet of the Premises, in
the aggregate, to one (1) or more parties; or (f) a collateral assignment of
Tenant’s interest in this Lease to a lender as security for any indebtedness of
Tenant to the lender. Tenant shall not be required to obtain Landlord’s consent
and Landlord shall have no right to delay, alter, condition or impede any of the
foregoing transactions or combinations thereof.
          13. Utilities and Services.
          13.1 Utilities and services (including without limitation electricity,
gas, water, sanitary sewer systems, refuse removal and landscape and janitorial
services) used and consumed by Tenant in relation to all or any portion of the
Premises shall be obtained by Tenant on a direct basis using connections and
equipment currently installed or to be installed by or on behalf of Tenant.
Without limiting the terms and conditions of Section 6.1(c), Tenant shall be
solely responsible for and shall pay all amounts to be charged to Tenant by the
relevant utility company for utilities consumed within the Premises (and by any
equipment installed by Tenant outside of the Premises), including all
surcharges, taxes, fuel adjustments and sales taxes and charges thereon and
other sums payable in respect thereof directly to the public utility for the
supply of electric energy to Tenant for the Premises. Landlord shall cooperate
with Tenant to obtain any utility rebates and discounts that may be available.
          14. Roof Rights.
          14.1 Subject to applicable Legal Requirements, Tenant shall, at
Tenant’s sole cost and expense, have the right throughout the Term to install,
operate, repair, maintain and/or replace any of the following equipment on any
of the external roof areas of the Building at any

-16-



--------------------------------------------------------------------------------



 



level: (i) telecommunications and similar equipment and apparatus, including,
without limitation, antennae, microwave dishes and radio antenna and satellite
communication dishes and apparatus, together with all related wiring, cables,
power connectors, installation frames and related equipment, (ii) air
conditioning and ventilation units, including all related connections, ducts,
vents, installation frames and related equipment, (iii) emergency power
generation systems and equipment, including all related wiring, cables, power
connectors, installation frames and related equipment, and (iv) any other
similar mechanical equipment.
          15. Signage.
     During the Term, Tenant shall have the exclusive right to install, maintain
(including all current signage) and replace signage of any type within or on the
Premises without the consent or approval of Landlord provided that such signage
does not violate any applicable Legal Requirements. Notwithstanding the
foregoing, Landlord and Tenant agree that neither party hereto shall have the
right to sell signage rights to any third party or otherwise allow any third
party to erect or maintain signs on the Premises, and that all signage at the
Premises shall be limited to signage associated with Tenant’s business
operations.
          16. Access to Premises.
          16.1 Landlord or any Superior Mortgagee or any other party designated
by Landlord, and their respective agents, shall have the right to enter the
Premises during regular business hours, upon at least 24 hours prior notice
(which notice may be oral) except in the case of emergency, to (i) examine the
Premises, (ii) show it to prospective purchasers, mortgagees, or during the last
15 months of the Term to lessors or lessees, and their respective agents and
representatives or others provided that Tenant shall have the right to accompany
Landlord and any such interested party at all times while the same are in the
Premises, and (iii) to make such maintenance, repairs or replacements to the
Structural Elements as provided in Section 6.1 and/or to perform any other
maintenance, repairs or replacements in and to the Premises which if not made
would materially adversely affect the structure, systems, safety or security of
the Premises which Landlord may elect to perform following Tenant’s failure to
perform as required under this Lease within thirty (30) days after Tenant having
received notice of such failure to perform from Landlord; provided, that, if
such performance is not susceptible of being completed within said thirty
(30) day period, Landlord shall have no right to perform same on behalf of
Tenant so long as Tenant has commenced (if practicable) and is diligently
prosecuting such performance to completion, and Landlord shall be allowed to
take all material into the Premises (but may not store) that may be required for
the performance of such work without the same constituting an actual or
constructive eviction of Tenant in whole or in part and without any abatement of
Rent. Except in the case of an emergency, if any work performed by Landlord
pursuant to this Article 16 would affect Tenant or Tenant’s use, enjoyment and
occupancy of the Premises, then Landlord shall give notice of such work to
Tenant prior to commencing such work, and if requested by Tenant shall perform
such work on an overtime basis at Tenant’s sole cost and expense (except if such
work affects access or any services, in which case such work will be performed
on an overtime basis at Landlord’s sole cost and expense).
          16.2 In exercising its rights of entry and in the performance of any
work of any kind in the pursuant to this Article or any other provision of this
Lease, Landlord shall use

-17-



--------------------------------------------------------------------------------



 



commercially reasonable efforts to cause the least possible interference with
Tenant’s business, access, use and occupancy in or of the Premises and shall be
subject to such reasonable security procedures as Tenant may require.
Notwithstanding anything to the contrary contained in this Lease, Landlord
acknowledges that Tenant may, from time to time, have certain security or
confidentiality requirements such that portions of the Premises shall be locked
and/or inaccessible to persons unauthorized by Tenant and such areas will not be
made available to Landlord except in the case of an emergency.
          17. Certificate of Occupancy.
          17.1 Tenant shall not at any time use or occupy the Premises in
violation of the certificate of occupancy at such time issued for the Premises
or for the Building.
          17.2 Throughout the Term, Landlord shall not change the certificate of
occupancy for the Building unless required by Legal Requirements or consented to
by Tenant (which consent may be granted or withheld by Tenant in its sole
discretion). At Tenant’s request, Landlord shall cooperate with Tenant, at
Tenant’s sole cost and expense, in connection with any changes to the
certificate of occupancy for any Permitted Use, provided such use will not
materially and adversely affect the fair market value of the Building.
          18. Events of Default.
          18.1 The occurrence of any of the following events beyond any
applicable grace, cure or notice period set forth below shall be an “Event of
Default” hereunder:
          (a) if Tenant shall fail to pay any installment of Fixed Rent or
Additional Rent when due and such failure shall continue unremedied for a period
of at least ten (10) days after written notice thereof by or on behalf of
Landlord; or
          (b) if Tenant shall generally be unable to, or shall admit in writing
its inability to, pay its debts as they become due; or
          (c) if Tenant shall commence or institute any case, proceeding or
other action (i) seeking relief on its behalf as debtor, or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, or (ii) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
property; or
          (d) if Tenant shall make a general assignment for the benefit of
creditors; or
          (e) if any case, proceeding or other action shall be commenced or
instituted against Tenant (i) seeking to have an order for relief entered
against it as debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts under any existing
or future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, or (ii) seeking appointment of
a receiver, trustee, custodian or

-18-



--------------------------------------------------------------------------------



 



other similar official for it or for all or any substantial part of its
property, which either (A) results in any such entry of an order for relief,
adjudication of bankruptcy or insolvency or such an appointment or the issuance
or entry of any other order having a similar effect, or (B) remains undismissed
for a period of ninety (90) days; or
          (f) if any case, proceeding or other action shall be commenced or
instituted against Tenant seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its property which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within ninety (90) days from the entry thereof; or
          (g) if a trustee, receiver or other custodian is appointed for any
substantial part of the assets of Tenant which appointment is not vacated or
effectively stayed within ten (10) Business Days; or
          (h) if Tenant shall default in the observance or performance of any
other term, covenant or condition of this Lease on Tenant’s part to be observed
or performed and Tenant shall fail to remedy such default within thirty
(30) days after notice by Landlord to Tenant of such default, or if such default
is of such a nature that it cannot be remedied with due diligence within such
thirty (30) day period, such period shall be extended for such longer period as
is reasonably necessary provided that Tenant shall commence to remedy within
such initial thirty (30) day period and shall thereafter diligently and in good
faith proceed to remedy such default within an additional period of time
reasonably necessary to correct such failure.
          19. Remedies for Default.
          19.1 If an Event of Default hereunder shall have occurred and then be
continuing, subject to the provisions of Section 19.6, Landlord shall have the
right at its option to do any one or more of the following without further
demand upon or notice to Tenant:
          (a) Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
after due process of law, enter upon and take possession of the Premises and
expel or remove Tenant and any other person who may be occupying the Premises or
any part thereof, and Landlord may recover from Tenant the following:
               (i) The worth at the time of award of any unpaid rent which has
been earned at the time of such termination; plus
               (ii) The worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus
               (iii) The worth at the time of award of the amount by which the
unpaid rent for the balance of the Lease Term after the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

-19-



--------------------------------------------------------------------------------



 



               (iv) Subject to Section 19.1(c) below, any other amount necessary
to compensate Landlord for all the detriment proximately caused by Tenant’s
failure to perform its obligations under this Lease or which in the ordinary
course of things would be likely to result therefrom, specifically including but
not limited to, brokerage commissions and advertising expenses incurred,
expenses of remodeling the Premises or any portion thereof for a new tenant,
whether for the same or a different use, and any special concessions made to
obtain a new tenant but in no event including consequential damages;
          As used in Sections 19.1(a)(i) and (ii), above, the “worth at the time
of award” shall be computed by allowing interest at the Applicable Rate. As used
in Section 19.1(a)(iii) above, the “worth at the time of award” shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%)
          (b) Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any Tenant
Default, Landlord may, from time to time, without terminating this Lease,
enforce all of its rights and remedies under this Lease, including the right to
recover all Rent as it becomes due.
          (c) Tenant shall have, and under no circumstances shall Tenant be
deemed to have waived, the rights set forth in Sections 1174 and 1179 of the
California Code of Civil Procedure. Landlord hereby waives any and all other
rights and remedies to which Landlord may be entitled, at law or in equity,
including without limitation any right of re-entry without terminating this
Lease and any lock-out remedies available under applicable Legal Requirements.
          (d) Notwithstanding anything to the contrary set forth herein,
Landlord shall use its reasonable best efforts to mitigate its damages resulting
from a Tenant Default. Any costs or damages set forth herein shall not include
costs normally paid by a new tenant and in no event shall include costs beyond
restoring the Premises to a “warm, lit” shell.
          19.2 Notwithstanding anything to the contrary contained in this Lease,
no shareholder, member, director or partner from time to time of Tenant, nor any
officer, agent, or employee of Tenant shall be charged personally with any
liability by, or held liable to, any party hereto or by any Person claiming
through or under such party under any term or provision of this Lease, or by
virtue of its execution or attempted execution, or due to any breach, attempted
breach or alleged breach thereof.
          19.3 Notwithstanding any provisions of this Lease to the contrary,
Landlord shall not be liable to Tenant, and Tenant shall not be liable to
Landlord, for indirect, consequential, special, punitive, exemplary, incidental
or other like damages (including, without limitation, damages to Landlord for
lost profits or opportunities, or the loss by foreclosure, deed in lieu, or
otherwise, of all or any portion of Landlord’s interest in the Building and/or
Land), even if arising from any act, omission or negligence of such party or
from the breach by such party of its obligations under this Lease.

-20-



--------------------------------------------------------------------------------



 



          20. Fees and Expenses.
     If Tenant shall default under this Lease beyond any applicable grace, cure
or notice periods, Landlord may, after notice to Tenant, (a) perform the same
for the account of Tenant if the same arises out of any obligation owed by
Tenant to a third party, or (b) make any reasonable expenditure or incur any
obligation for the payment of money in connection with any obligation owed to
Landlord, including, but not limited to, reasonable attorneys’ fees and
disbursements in instituting, prosecuting or defending any action or proceeding,
and the cost thereof, with interest thereon at the Applicable Rate, shall be
deemed to be Additional Rent hereunder and shall be paid by Tenant to Landlord
within ten (10) Business Days of delivery of a demand therefor, together with
any reasonably required substantiating bills, statements or other documentation.
          21. No Representations by Landlord.
          21.1 Tenant acknowledges and agrees that Landlord has not made and is
not making any warranties or representations with respect to the Premises or the
Building and Tenant, in executing and delivering this Lease, is not relying upon
any warranties, representations, promises or statements of Landlord with respect
to the Premises or the Building, except to the extent that the same are set
forth in this Lease or in any other written agreement which may be made between
the parties concurrently with the execution and delivery of this Lease. All
understandings and agreements between the parties are merged in this Lease and
any other written agreements made concurrently herewith, which alone fully and
completely express the agreement of the parties and which are entered into after
full investigation, neither party relying upon any statement or representation
not embodied in this Lease or any other written agreements made concurrently
herewith.
          22. Expiration, Surrender and Holdover.
          22.1 Upon the expiration or other termination of this Lease, Tenant
shall quit and surrender to Landlord the Premises, vacant and in their
then-existing condition, and Tenant shall remove such of its property as may be
required pursuant to Section 23 hereof; this obligation shall survive the
expiration or sooner termination of the Term. If the last day of the Term or any
renewal thereof falls on Saturday or Sunday, this Lease shall expire on the
Business Day immediately preceding.
          22.2 In the event this Lease is not renewed or extended or a new lease
is not entered into between the parties, and if Tenant shall then hold over
after the expiration of the Term (it being agreed that Tenant shall not be
deemed holding over by the mere fact that Tenant’s Property and/or its
Alterations remain in the Premises after the expiration of the Term), the
parties hereby agree that Tenant’s occupancy of the Premises after the
expiration of the Term shall be under a month-to-month tenancy commencing on the
first day after the expiration of the Term, which tenancy shall be upon all of
the terms set forth in this Lease except Tenant shall pay on the first day of
each month of the holdover period as Fixed Rent, an amount equal to the product
obtained by multiplying (i) one-twelfth of the Fixed Rent payable by Tenant
during the last month of the Term (i.e., the month immediately prior to the
holdover period), by (ii) one hundred ten (110%) percent for the first month of
such month-to-month tenancy, one hundred fifteen (115%) percent for the next two
months of such month-to-month tenancy, one hundred

-21-



--------------------------------------------------------------------------------



 



twenty-five (125%) percent for the next three months of such month-to-month
tenancy, and one hundred fifty (150%) percent thereafter.
          22.3 Notwithstanding anything to the contrary contained in this Lease,
the acceptance of any Rent paid by Tenant pursuant to this Article shall not
preclude Landlord from commencing and prosecuting a holdover or summary eviction
proceeding.
          23. Fixtures, Equipment and Other Property.
          23.1 All fixtures, equipment, improvements, cables, raised floors,
ventilation and air-conditioning equipment and appurtenances attached to or
built into the Premises at the commencement of or during the Term, whether or
not by or at the expense of Tenant, but specifically excluding Tenant’s
Property, shall be and remain a part of the Premises and shall, upon the
Expiration Date, be deemed the property of Landlord (without representation or
warranty by Tenant) and shall not be removed by Tenant, except as otherwise
provided herein.
          23.2 All of the following (collectively, the “Tenant’s Property”)
shall be and shall remain the property of Tenant and may be removed by Tenant at
any time during the Term (i) all property characterized as “Retained Property”
in the Purchase Agreement pursuant to which Tenant conveyed the Premises to
Landlord as of the date hereof, (ii) all furniture, furnishings, office and
other movable equipment and other sections or items of movable personal
property, in each case located in the Premises and owned by Tenant or by any
other Person (other than Landlord) and for which Tenant is responsible,
(iii) all partitions, furniture systems, special or other cabinet work, business
and trade fixtures, machinery and equipment, office equipment and communications
equipment, including, without limitation, telephone systems, security systems,
emergency generator and uninterrupted power supply systems, lab benches and
equipment, fume hoods and any other similar equipment, property or items,
whether or not attached to or built into the Premises, but which are installed
in the Premises by or for the account of Tenant or any other Permitted User and
in each case can be removed without damage to the structural elements of the
Building in any material respect, and (iv) all fixtures, fittings,
installations, equipment, machinery and other items relating to the operation of
Tenant’s business, which in each case can be removed without damage to the
structural elements of the Building in any material respect. Tenant shall remove
all of Tenant’s Property from the Premises at its sole expense upon the
expiration or earlier termination of the Lease. Without limiting any of the
forgoing, it is understood and agreed that Tenant shall have no obligation to
remove any cables or raised floors on or prior to the Expiration Date or earlier
termination of this Lease, except to the extent the same are part of Alterations
made after the date hereof which Tenant is obligated to remove pursuant to
Section 5.2 above.
          24. Quiet Enjoyment.
     So long as no Event of Default has occurred and is then continuing, Tenant
may peaceably and quietly enjoy the Premises without hindrance, ejection or
molestation by Landlord, or any Person lawfully claiming through or under any of
the foregoing, subject, nevertheless, to the terms and conditions of this Lease,
and to all Superior Mortgages.

-22-



--------------------------------------------------------------------------------



 



          25. No Waiver Provisions.
          25.1 No act or thing done by Landlord or Landlord’s agents during the
Term shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept such surrender shall be valid unless in writing signed by
Landlord.
          25.2 The failure of Landlord to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this Lease
shall not prevent a subsequent act, which would have originally constituted a
violation, from having all of the force and effect of an original violation. The
receipt by Landlord of Fixed Rent, Additional Rent or any other item of Rent
with knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach. No provision of this Lease shall be deemed to have been
waived by Landlord, unless such waiver be in writing signed by Landlord. No
payment by Tenant or receipt by Landlord of a lesser amount than the monthly
Fixed Rent or other item of Rent herein stipulated shall be deemed to be other
than on account of the earliest stipulated Fixed Rent or other item of Rent, or
as Landlord may elect to apply same, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment as Fixed Rent or other
item of Rent be deemed an accord and satisfaction, and Landlord may accept such
check or payment without prejudice to Landlord’s right to recover the balance of
such Fixed Rent or other item of Rent or pursue any other remedy in this Lease
provided.
          26. Affirmative Waivers.
     Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim brought by either against the other on any matter whatsoever
arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant, Tenant’s use or occupancy of the Premises, including,
without limitation, any claim of injury or damage, and any emergency and other
statutory remedy with respect thereto.
          27. Unavoidable Delays.
          27.1 This Lease and the obligation of Tenant to pay Rent hereunder and
perform all of the other covenants and agreements hereunder on the part of
Tenant to be performed shall in no way be affected, impaired or excused because
Landlord is unable to fulfill any of its obligations under this Lease expressly
or impliedly to be performed by Landlord or because Landlord is unable to make,
or is delayed in making any repairs, additions, alterations, improvements or
decorations or is unable to supply or is delayed in supplying any equipment or
fixtures, if Landlord is prevented or delayed from so doing by reason of any
Unavoidable Delay.
          27.2 Other than Tenant’s obligation to pay Rent when due, Tenant’s
obligation to perform or observe any term, condition, covenant or agreement on
Tenant’s part to be performed or observed shall be suspended during such time
that such performance or observance is prevented or delayed by reason of any
Unavoidable Delay.
          28. Notices.
     Except as otherwise expressly provided in this Lease, all bills,
statements, consents, notices, demands, approvals, requests or other
communications required or permitted to be given

-23-



--------------------------------------------------------------------------------



 



under this Lease shall be given in writing and shall be effective for all
purposes if hand delivered or sent by (a) certified or registered United States
mail, postage prepaid, return receipt requested, or (b) expedited prepaid
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery, addressed as follows (or at such other address and Person
as shall be designated from time to time by any party hereto, as the case may
be, in a written notice to the other parties hereto in the manner provided for
in this Section 28):

     
If to Landlord:
  c/o D.R. Stephens & Company, LLC
 
  465 California Street, Suite 330
 
  San Francisco, CA 94104
 
  Attention: Lane Stephens
 
   
If to Tenant:
  RAE Systems Inc.
 
  3773 N. First Street
 
  San Jose, CA 95134
 
  Attention: Chief Financial Officer or Treasurer
 
   
with a copy to:
   
 
  DLA Piper US LLP
 
  2000 University Avenue
 
  East Palo Alto, CA 94303
 
  Attention: Peter Astiz, Esq.

     All notices, elections, requests and demands under this Lease shall be
effective and deemed received upon the earliest of (i) the actual receipt of the
same by personal delivery or otherwise, (ii) one (1) Business Day after being
deposited with a nationally recognized overnight courier service as required
above or (iii) three (3) Business Days after being deposited in the United
States mail as required above. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given as
herein required shall be deemed to be receipt of the notice, election, request,
or demand sent.
          29. Estoppel Certificates.
     Each party agrees, at any time and from time to time, as requested by the
other party, upon not less than twenty (20) days notice, to execute and deliver
to the other a statement certifying that this Lease is unmodified and in full
force and effect (or if there have been modifications, that the same is in full
force and effect as modified and stating the modifications), certifying the
dates to which the fixed rent has been paid, and stating whether or not, to the
knowledge of the signer, the other party is in default in performance of any of
its obligations under this Lease and, if so, specifying each such default of
which the signer may have knowledge, it being intended that any such statement
delivered pursuant hereto may be relied upon by others with whom the party
requesting such certificate may be dealing.

-24-



--------------------------------------------------------------------------------



 



          30. Broker.
     Landlord and Tenant each covenant, warrant and represent that, except for
Broker, no broker was instrumental in bringing about or consummating this Lease
and that it had no conversations or negotiations with any broker concerning the
leasing of the Premises to Tenant. Tenant agrees to indemnify and hold harmless
Landlord against and from any claims for any brokerage commissions and all
costs, expenses and liabilities in connection therewith, including, without
limitation, reasonable attorneys’ fees and expenses, arising out of any
conversations or negotiations had by Tenant with any broker (including Broker).
Landlord agrees to indemnify and hold harmless Tenant against and from any
claims for any brokerage commissions and all costs, expenses and liabilities in
connection therewith, including, without limitation, reasonable attorneys’ fees
and expenses, arising out of conversations or negotiations had by Landlord with
any broker other than Broker. The provisions of this Article 30 shall survive
the expiration or earlier termination of this Lease.
          31. Indemnity.
          31.1 Neither Landlord (except to the extent expressly set forth in
this Lease), any Superior Mortgagee, nor any partner, director, officer,
shareholder, principal, agent, servant or employee of Landlord, or any Superior
Mortgagee (in any case whether disclosed or undisclosed), shall be liable to
Tenant for any loss, injury or damage to Tenant or to any other Person, or to
its or their property, irrespective of the cause of such injury, damage or loss,
nor shall the aforesaid parties be liable for any damage to property of Tenant
or of others entrusted to employees of Landlord or Landlord’s managing agent (if
any), nor for loss of or damage to any such property by theft or otherwise;
provided, however, that nothing contained in this Section 31.1 shall be
construed to exculpate Landlord for loss, injury or damage to the extent caused
by or resulting from any of the events or matters described in Section 31.4
below. Further, neither Landlord, or any Superior Mortgagee, nor any partner,
director, officer, principal, shareholder, agent, servant or employee of
Landlord, or any Superior Mortgagee, shall be liable (i) for any such damage
caused by other Persons in, upon or about the Building or the Real Property, or
caused by operations in construction of any private, public or quasi-public
work, or (ii) for consequential damages arising out of any loss of use of the
Premises or any equipment, facilities or other property therein by Tenant or any
Person claiming through or under Tenant.
          31.2 Neither Tenant (except to the extent expressly set forth in this
Lease) nor any partner, director, officer, shareholder, principal, agent,
servant or employee of Tenant (in any case whether disclosed or undisclosed),
shall be liable to Landlord for any loss, injury or damage to Landlord or to any
other Person, or to its or their property, irrespective of the cause of such
injury, damage or loss, nor shall the aforesaid parties be liable for any damage
to property of Landlord, or of others entrusted to employees of Tenant, nor for
loss of or damage to any such property by theft or otherwise; provided, however,
that nothing contained in this Section 31.2 shall be construed to exculpate
Tenant for loss, injury or damage to the extent caused by or resulting from any
of the events or matters described in Section 31.3 below. Further, neither
Tenant, nor any partner, director, officer, principal, shareholder, agent,
servant or employee of Tenant shall be liable (i) for any such damage caused by
other Persons in, upon or about the Building or the Real Property, or caused by
operations in construction of any private, public or

-25-



--------------------------------------------------------------------------------



 



quasi-public work, or (ii) for consequential damages arising out of any loss of
use of the Building or any equipment, facilities or other property of Landlord
or any Person claiming through or under Landlord.
          31.3 Subject to the terms of Section 9.4 hereof relating to waivers of
subrogation (to the extent that such waivers of subrogation shall be applicable
in any case) and subject to Section 34.1, Tenant shall indemnify and hold
harmless Landlord and its directors, officers and employees (each of the
foregoing, a “Landlord Party”) from and against any and all claims (together
with all reasonable, actual out-of-pocket costs, expenses and liabilities
incurred in or in connection with each such claim or action or proceeding
brought hereon, including, without limitation, all reasonable attorneys’ fees
and expenses) arising from or in connection with:
          (a) the occupancy, conduct or management of the Premises or of any
business therein, by or on behalf of Tenant, or any work or thing whatsoever
done, or any condition created (other than by any Landlord Party) in the
Premises during the Term;
          (b) any act, omission (where there is an affirmative duty to act) or
negligence of Tenant or any of its subtenants or licensees or its or their
partners, directors, principals, shareholders, officers, agents, employees or
contractors (except to the extent caused by the negligence or willful misconduct
of any Landlord Party, or their agents, employees or contractors);
          (c) any accident, injury or damage whatever (except to the extent
caused by the negligence or willful misconduct of any Landlord Party, or their
respective agents, employees, or contractors) occurring in, at or upon the
Premises; or
          (d) any breach or default by Tenant in the full and prompt payment and
performance of Tenant’s obligations under this Lease.
          31.4 Subject to the terms of Section 9.4 hereof relating to waivers of
subrogation (to the extent that such waivers of subrogation shall be applicable
in any case) and subject to Section 34.1, Landlord shall indemnify and hold
harmless Tenant and each Tenant Party from and against any and all claims
(together with all reasonable, actual out-of-pocket costs, expenses and
liabilities incurred in or in connection with each such claim or action or
proceeding brought hereon, including, without limitation, all reasonable
attorneys’ fees and expenses) arising from or in connection with (i) the
performance or non-performance of any of the obligations to be performed by
Landlord under this Lease or (ii) any negligence or intentional wrongful act or
omission of Landlord or any of its or their employees, partners, members,
managers, shareholders, officers, directors, trustees, agents or contractors.
          31.5 Notwithstanding anything contained herein to the contrary, it is
acknowledged and agreed that Tenant and Tenant’s partners, directors, officers,
principals, shareholders, agents and employees (each of the foregoing, a “Tenant
Party”) shall not be liable for and shall not be required to indemnify any
Person with respect to any and all claims arising from or in connection with any
event or matter to the extent arising or occurring after the expiration or
earlier termination of the Term.

-26-



--------------------------------------------------------------------------------



 



          31.6 In case any action or proceeding be brought against any Landlord
Party or Tenant Party indemnified hereunder (such party, an “Indemnified Party”)
by reason of any claim described in this Article 31, upon notice from such
Indemnified Party to the appropriate party hereunder (such party, the
“Responsible Party”) that is obligated to indemnify such Indemnified Party, the
Responsible Party shall resist and defend such action or proceeding by counsel
reasonably satisfactory to such Indemnified Party. Provided that the Responsible
Party complies with the requirements of this Section 31.6 with respect to any
third-party claim, the Responsible Party shall not be liable for the costs of
any separate counsel employed by the Indemnified Party with respect thereto. If
the issuer of any insurance policy maintained by the Responsible Party and
meeting the applicable requirements of this Lease shall assume the defense of
any such third-party claim, then such Indemnified Party shall permit such
insurance carrier to defend the claim with its counsel and (i) no Indemnified
Party shall settle such claim without the consent of the insurance carrier
(unless such settlement would relieve such Indemnified Party of all liability
for which the Responsible Party or its insurance carrier may be liable hereunder
and the Responsible Party and its insurance carrier shall have no liability for
such settlement), (ii) the Responsible Party shall have the right to settle such
claim without the consent of the Indemnified Party if Indemnified Party and its
insurance carriers would be relieved of all liability in connection therewith,
(iii) the Indemnified Party shall reasonably cooperate, at the Responsible
Party’s expense, with the insurance carrier in its defense of any such claim,
and (iv) the Responsible Party shall not be liable for the costs of any separate
counsel employed by the Indemnified Party. In no event shall the Responsible
Party be liable for consequential or indirect damages. Nothing contained in this
Section 31.6 shall be deemed to relieve any party under this Lease of the
obligation to maintain insurance in accordance with the provisions of Article 9.
          32. [intentionally deleted].
          33. Extension Term.
          33.1 (a) For purposes hereof:
     the term “Option” shall mean Tenant’s right to extend the term of this
Lease for an additional term of five (5) years commencing on the day immediately
following the expiration of the Initial Term;
     the term “Extension Term” shall mean the five (5) year period commencing on
the day immediately following the expiration of the Initial Term.
     Any exercise by Tenant of the Extension Option shall be for not less than
the entire Premises and shall be on all of the terms and conditions of this
Lease other than Fixed Rent for the Extension Term determined in accordance with
this Article 33. Notwithstanding anything to the contrary in this Article 33,
Tenant agrees that Fixed Rent for the Extension Term, however determined, shall
in no event be less than the Fixed Rent payable immediately prior to the
commencement of the Extension Term.
     (b) The Extension Option may be exercised only by Tenant giving notice to
Landlord to that effect (herein called an “Extension Election Notice”) at least
nine (9) months prior to the

-27-



--------------------------------------------------------------------------------



 



expiration of the Initial Term. Within fifteen (15) days after Landlord receives
the Extension Election Notice, Landlord shall deliver a notice to Tenant
specifying its estimate of the Market Value Rent for the Premises for the
Extension Term (the “Rent Notice”). Tenant shall notify Landlord in writing
within thirty (30) days after the date that Tenant receives the Rent Notice
whether it approves Landlord’s estimate of Market Value Rent (the “Response
Notice”). If Tenant fails to provide a Response Notice within such thirty
(30) day period, then Tenant shall be deemed to have accepted Landlord’s
estimate of Market Value Rent, in which case Fixed Rent for the first year of
the Extended Term shall be equal to ninety-five percent (95%) of such Market
Value Rent. If Tenant gives a Response Notice disapproves of Landlord’s
designation of Market Value Rent, then Landlord and Tenant shall negotiate in
good faith for a period of thirty (30) days after the date of the Response
Notice to reach agreement on Market Value Rent. If Landlord and Tenant do not
reach agreement on Market Value Rent within such thirty (30) day period, then
Tenant, as its sole options, may either (i) revoke its Extension Election Notice
by delivering a “Revocation Notice” (herein so called) to Landlord within ten
(10) days after the end of the thirty (30) day negotiation period (herein called
the “Revocation Period”), or (ii) deliver an “Appraisal Notice” (herein so
called) to Landlord before the end of the Revocation Period, notifying Landlord
of its election to submit the determination of Market Value Rent to appraisal in
accordance with Section 33.3(a). If Tenant does not deliver a Revocation Notice
or an Appraisal Notice before the end of the Revocation Period, then Tenant
shall be deemed to have given an Appraisal Notice. If Tenant gives a Revocation
Notice before the end of the Revocation Period, then this Lease will be
terminated upon the expiration of the initial Term. Subject to the provisions of
this Article 33, upon the giving of an Extension Election Notice the Term shall
be extended in accordance with the terms hereof for the Extension Term without
the execution of any further instrument.
          33.2 The exercise of any of the aforesaid options to extend the Term
when any default has occurred and is continuing beyond the expiration of any
applicable notice or grace period provided for in this Lease, shall, upon
written notice by Landlord, be void and of no force and effect unless either
(i) Landlord shall elect otherwise or (ii) Tenant disputes Landlord’s
determination that the Extension Election Notice is void and of no force or
effect and seeks judicial relief within fifteen (15) Business Days after the
giving of such notice by Landlord to Tenant, in which event the issue of whether
the Extension Election Notice is void and of no force or effect shall be
determined by a court of competent jurisdiction. The termination of this Lease
during the Initial Term shall also terminate and render void any option or right
on Tenant’s part to extend this Lease for the Extension Term, whether or not
such option or right shall have been exercised. Tenant’s option to extend the
Term may not be severed from this Lease or separately sold, assigned or
otherwise transferred.
          33.3 (a) If Tenant delivered (or is deemed to have delivered) an
Appraisal Notice, then Landlord shall designate its appraiser in a written
notice to Tenant specifying the name and address of the person designated to act
as Landlord’s appraiser within thirty (30) days following Landlord’s receipt (or
Tenant’s deemed delivery) of the Appraisal Notice. Within ten (10) Business Days
after the Tenant’s receipt of notice of the designation of Landlord’s appraiser,
Tenant shall give notice to Landlord specifying the name and address of the
person designated to act as an appraiser on its behalf. If Tenant fails to
notify Landlord of the appointment of its appraiser within the time above
specified, then Landlord shall provide an additional notice to Tenant requiring
Tenant’s appointment of an appraiser within five (5)

-28-



--------------------------------------------------------------------------------



 



Business Days after Tenant’s receipt thereof, and if Tenant fails to notify
Landlord of the appointment of its appraiser within the time specified by the
second notice, the appointment of the second appraiser shall be made in the same
manner as hereinafter provided for the appointment of a third appraiser in a
case where the two appraisers appointed hereunder and the parties are unable to
agree upon such appointment. The two appraisers so chosen shall meet within ten
(10) Business Days after the second appraiser is appointed, and shall exchange
sealed envelopes each containing such appraiser’s written determination of an
amount equal to Market Value Rent for the Premises during the Extension Term.
Market Value Rent specified by Landlord’s appraiser shall herein be called
“Landlord’s Submitted Value” and Market Value Rent specified by Tenant’s
appraiser shall herein be called “Tenant’s Submitted Value.” Neither Landlord
nor Landlord’s appraiser shall be bound by nor shall any reference be made to
the determination of Market Value Rent for the Premises during the Extension
Term which was furnished by Landlord in the Rent Notice. Neither Tenant nor
Tenant’s appraiser shall be bound by nor shall any reference be made to the
determination of Market Value Rent for the Premises during the Extension Term
which was furnished by Tenant in response to the Rent Notice. Copies of the two
appraisers’ written determinations shall be sent to both Landlord and Tenant
concurrently with each appraiser providing its “Submitted Value” notice to the
other. Any failure of either such appraiser to meet and exchange such
determinations shall be acceptance of the other party’s appraiser’s
determination as Market Value Rent if such failure persists for three (3) days
after notice to the party for whom such appraiser is acting, and provided that
such three (3) day period shall be extended by reason of any applicable
condition of Unavoidable Delay. If the higher determination of Market Value Rent
is not more than one hundred two percent (102%) of the lower determination of
Market Value Rent, then Market Value Rent shall be deemed to be the average of
the two determinations. If, however, the higher determination is more than one
hundred two percent (102%) of the lower determination, then within five (5) days
of the date the appraisers submitted their respective Market Value Rent
determinations, the two appraisers shall together appoint a third appraiser. All
three appraisers shall be licensed appraisers and shall have been actively and
continuously engaged in the appraisal of Comparable Buildings for the
immediately preceding ten (10) year period and be MAI certified. In the event of
their being unable to agree upon such appointment within said five (5) day
period, the third appraiser shall be selected by the parties themselves if they
can agree thereon within a further period of five (5) days. If the parties do
not so agree, then either party, on behalf of both and on notice to the other,
may request such appointment by the American Arbitration Association or any
successor organization thereto (the “AAA”) in accordance with its rules then
prevailing or if the AAA shall fail to appoint said third appraiser within
fifteen (15) days after such request is made, then either party may apply, on
notice to the other, to any court of competent jurisdiction in the County in
which the Premises is located for the appointment of such third appraiser.
Within five (5) days after the appointment of such third appraiser, Landlord’s
appraiser shall submit Landlord’s Submitted Value to such third appraiser and
Tenant’s appraiser shall submit Tenant’s Submitted Value to such third
appraiser. Such third appraiser shall, within thirty (30) days after the end of
such five (5) day period, select either Landlord’s Submitted Value or Tenant’s
Submitted Value as Market Value Rent of the Premises during the applicable
Extension Term and send copies of his or her determination promptly to both
Landlord and Tenant specifying whether Landlord’s Submitted Value or Tenant’s
Submitted Value shall be Market Value Rent, in which case Fixed Rent for the
first year of the Extension Term shall be equal to ninety-five percent (95%) of
the Market Value Rent determined by the third appraiser.

-29-



--------------------------------------------------------------------------------



 



          (b) Each party shall have a right to present evidence to the
appraisers, produce witnesses or experts to be heard by the appraisers, and
provide such other information that may be relevant in connection with the
appraisal. The decision of the first and second appraiser or the third
appraiser, as the case may be, shall be conclusively binding upon the parties,
and judgment upon the decision may be entered in any court having jurisdiction.
          (c) Each party shall pay the fees and expenses of the one of the two
original appraisers appointed by or for such party, and the fees and expenses of
the third appraiser and all other expenses (not including the attorneys’ fees,
witness fees and similar expenses of the parties which shall be borne separately
by each of the parties) of the appraisal shall be borne by the parties equally.
          (d) In the event the aforesaid appraisal process is initiated, then as
of the commencement date of the Extension Term, Tenant shall pay the amount
equal to the average of Landlord’s Submitted Value and Tenant’s Submitted Value
and when the determination has actually been made, an appropriate retroactive
adjustment shall be made as of the commencement date of Extension Term.
Overpayments shall be paid by Landlord to Tenant and underpayments shall be paid
by Tenant to Landlord promptly after such determination, in both cases, together
with interest thereon at the Applicable Rate.
          33.4 For purpose for this Article 33, the determination of “Market
Value Rent” shall mean the annual rental rate for the Premises charged to
non-renewing/non-extending tenants for space of comparable size and conditions
in Comparable Buildings, further taking into consideration the following: the
location in a business park/campus and amenities available to tenants, quality,
condition and age of the building; the use, location, size and floor level(s) of
the space in question; the definition of “rentable area”; the extent of
leasehold improvements; leasehold improvement allowances; abatements (including
with respect to basic rental, operating expenses and real estate taxes); lease
takeovers/assumptions; relocation/moving allowances; space planning/interior
architecture and engineering allowances; refurbishment and repainting
allowances; club memberships; other concessions or inducements including,
without limitation, signage and parking charges; extent of services provided or
to be provided; distinction between “gross” and “net” lease; base year or dollar
amount for escalation purposes (both operating expenses and ad valorem/real
estate taxes); any other adjustments (including by way of indexes) to basic
rental; credit standing and financial stature of the tenant; term or length of
lease; the time the particular rental rate under consideration was agreed upon
and became or is to become effective; the payment of a leasing commission and/or
fees/bonuses in lieu thereof, whether to Landlord, any person or entity
affiliated with Landlord, or otherwise; and any other relevant term or condition
in making such Market Value Rent determination.
          34. Miscellaneous.
          34.1 The covenants, conditions and agreements contained in this Lease
shall bind and inure to the benefit of Landlord and Tenant and their respective
heirs, distributees, executors, administrators, successors, and, except as
otherwise provided in this Lease, their assigns; provided that, the benefit of
the indemnity obligations provided by Tenant pursuant to Article 31 of this
Lease shall be for the owner of the Premises at the time of the occurrence of
the relevant event, together with its successor owners of the Premises as
Landlord hereunder.

-30-



--------------------------------------------------------------------------------



 



          34.2 The obligations of Landlord under this Lease shall not be binding
upon Landlord named herein after the sale, conveyance, assignment or transfer by
such Landlord (or upon any subsequent landlord after the sale, conveyance,
assignment or transfer by such subsequent landlord) of its interest in the
Building or the Real Property, as the case may be, to the extent that they shall
accrue subsequent to the transfer of Landlord’s interest in the Building or the
Real Property as owner thereof and in the event of such transfer said
obligations thereafter accruing shall be expressly assumed by and binding upon
each transferee of the interest of Landlord herein named as such owner or lessee
of Building or the Real Property, and such transferee, by accepting such
interest, shall be deemed to have assumed such obligations accruing after
transfer. Except as otherwise expressly provided herein, the transferor shall be
released from any obligations accruing prior to the transfer of its interest in
Building or Real Property as owner thereof, if the transferee shall expressly
assume such prior accruing obligations in a written recordable instrument and
the transferee is not an affiliate of Landlord. Neither the partners comprising
Landlord, nor the shareholders (nor any of the partners comprising same),
partners, directors or officers of any of the foregoing shall be liable for the
performance of Landlord’s obligations under this Lease. Tenant shall look solely
to Landlord to enforce Landlord’s obligations hereunder and shall not seek any
damages against any of the foregoing. The liability of Landlord for the
performance of Landlord’s obligations hereunder shall be limited to Landlord’s
interest in the Real Property (and the proceeds therefrom) and Tenant shall not
look to any other property or assets of Landlord in seeking either to enforce
Landlord’s obligations under this Lease or to satisfy a judgment for Landlord’s
failure to perform such obligations.
          34.3 Tenant shall not record this Lease, but at the request of either
party, Landlord and Tenant shall execute, acknowledge and deliver, and Landlord
or Tenant may record, a memorandum with respect to this Lease. Within ten
(10) Business Days after the end of the Term (as the same may be extended),
Tenant shall enter into such documentation as is reasonably required by Landlord
in form reasonably acceptable to Tenant to remove the memorandum of record.
          34.4 Except as otherwise expressly set forth in this Lease, including,
without limitation, any right on behalf of Tenant to terminate all or a portion
this Lease, no agreement shall be effective to change, modify, waive, release,
discharge, terminate or effect an abandonment of this Lease, in whole or in
part, including, without limitation, this Section 34.4, unless such agreement is
in writing, refers expressly to this Lease and is signed by the party against
whom enforcement of the change, modification, waiver, release, discharge,
termination or effectuation of the abandonment is sought.
          34.5 This Lease (including any exhibits referred to herein and all
supplementary agreements provided for herein) contains the entire agreement
between the parties and all prior negotiations and agreements are merged into
this Lease. All of the exhibits attached hereto are incorporated in and made a
part of this Lease, provided that, in the event of any inconsistency between the
terms and provisions of this Lease and the terms and provisions of the exhibits
hereto, the terms and provisions of this Lease shall control.
          34.6 This Lease shall be governed in all respects by, and construed in
accordance with, the laws of the State in which the Real Property is located.

-31-



--------------------------------------------------------------------------------



 



          34.7 If any provision of this Lease, or its application to any person
or circumstance, shall ever be held to be invalid or unenforceable, then in each
such event the remainder of this Lease or the application of such provision to
any other person or any other circumstance (other than those as to which it
shall be invalid or unenforceable) shall not be thereby affected, and each
provision hereof shall remain valid and enforceable to the fullest extent
permitted by law.
          34.8 The section headings used herein are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
of this Lease nor the intent of any provision hereof.
          34.9 Landlord hereby unconditionally and irrevocably waives any and
all claims and causes of action of any nature whatsoever it may now or hereafter
have against any of the Tenant’s employees, agents, licensees, invitees,
customers, and contractors, Tenant’s parent, subsidiary and affiliated companies
(collectively, the “Tenant Companies”) and the directors, officers, agents and
employees of the Tenant Companies (collectively “Tenant’s Indemnitees”), and
hereby unconditionally and irrevocably releases and discharges Tenant’s
Indemnitees from any and all liability whatsoever which may now or hereafter
accrue in favor of Landlord against the Tenant Indemnitees, in connection with
or arising out of this Lease. Landlord agrees to look solely to Tenant and its
assets for the satisfaction of any liability or obligation arising under this
Lease or for the performance of any of the covenants, warranties or other
agreements contained herein. Notwithstanding anything to the contrary contained
in this Lease, Tenant shall not be liable under any circumstances for injury or
damage to, or interference with, Landlord’s business, including loss of title to
the Building or any portion thereof, loss of profits, loss of rents or other
revenues (excluding payments thereof which Tenant is otherwise obligated to make
under this Lease), loss of business opportunity, loss of goodwill or loss of
use, in each case however occurring. The provisions of this Section 34.9 shall
survive the expiration or termination of this Lease.
          34.10 Each of Tenant and Landlord represents and warrants to the other
that each individual executing this Lease on behalf of such party is authorized
to do so on behalf of such party and that such party is not, and the entities or
individuals constituting such party or which may own or control such party or
which may be owned or controlled by such party are not (i) in violation of any
laws relating to terrorism or money laundering, or (ii) among the individuals or
entities identified on any list complied pursuant to Executive Order 13224 for
the purpose of identifying suspected terrorists or on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/ofac/tllsdn.pdf or any replacement
website or other replacement official publication of such list.
          34.11 Landlord hereby waives any statutory liens and any rights of
distress with respect to Tenant’s property from time to time located in, on or
about the Premises. This Lease does not grant a contractual lien or any other
security interest to Landlord or in favor of Landlord with respect to Tenant’s
Property. Landlord further agrees, without cost to Tenant, to execute and
deliver such instruments reasonably requested by Tenant from time to time to
evidence the aforesaid waiver by Landlord.

-32-



--------------------------------------------------------------------------------



 



          35. Confidentiality; Press Releases.
          35.1 Landlord acknowledges that it may have access to certain
confidential information of Tenant concerning Tenant’s and/or its Affiliates
businesses, facilities, operations, plans, proprietary software, technology, and
products (“Confidential Information”). Confidential Information shall not
include any information that is available to the general public (e.g., SEC
filings). Landlord agrees that it will not use in any way, for its own account
or the account of any third party, except as expressly permitted by this Lease,
nor disclose to any third party (except public filings and other information
available to the general public, as required by law, judicial proceeding or to
its attorneys, accountants, and other advisors and mortgagees and prospective
purchasers of the Premises, but only as reasonably necessary and subject to the
confidentiality provisions hereof), any of Tenant’s Confidential Information or
any of the terms and conditions of this Lease and will take reasonable
precautions to protect the confidentiality of such Confidential Information and
the terms and conditions of this Lease (in each case, except as permitted
hereby). Tenant agrees that it will not use in any way, for its own account or
the account of any third party, except as expressly permitted by this Lease, nor
disclose to any third party (except public filings and other information
available to the general public, as required by law, judicial proceeding or to
its attorneys, accountants, and other advisors, but only as reasonably necessary
and subject to the confidentiality provisions hereof), any of the terms and
conditions of this Lease and will take reasonable precautions to protect the
confidentiality of the terms and conditions of this Lease (except as permitted
hereby). The obligations of Landlord and Tenant under this Article 35 shall
survive the expiration or termination of this Lease.
          35.2 Neither party hereto may issue (or cause to be issued) a press
release or written statement to the press with respect or concerning this Lease
or the terms hereof with the express consent of the other party hereto.
Notwithstanding the foregoing, either party shall be permitted to issue any such
press release or written statement that is necessary in order to comply with
Legal Requirements. Furthermore, upon notice from Tenant that any of Landlord’s
advertisements or press releases are not consistent with Tenant’s corporate
policies relating to public relations, Landlord shall endeavor to cause its
advertisements and press releases to be consistent with Tenant’s corporate
policies relating to public relations to the extent same are commercially
reasonable.
          36. Financing.
          36.1 Notwithstanding anything to the contrary contained in this Lease,
Tenant shall have the right to obtain financing secured by security interests in
Tenant’s furniture, fixtures and equipment constituting Tenant’s Property
(hereinafter referred to as “Tenant’s Collateral”) and the provider of such
financing shall have the right to file UCC financing statements in connection
therewith, provided and on the condition that (a) Landlord shall be under no
obligation to preserve or protect Tenant’s Collateral, (b) following an Event of
Default by Tenant hereunder the secured party shall be required to reimburse
Landlord for Landlord’s actual out-of-pocket costs and expenses incurred in
storing Tenant’s Collateral and repairing any damage to the Premises which
occurs during the removal of Tenant’s Collateral provided such damage was not
the result of Landlord or any of its agents negligence or willful misconduct,
and (c) except in connection with a leasehold mortgage, the description of the
secured property in the UCC financing statements shall specifically exclude
Tenant’s leasehold estate and any so-called

-33-



--------------------------------------------------------------------------------



 



betterments and improvements to the Premises (in contradiction to Tenant’s
Collateral). Landlord agrees to execute and deliver a so called “recognition
agreement“ with the holder of the security interest in Tenant’s Collateral
acknowledging the foregoing, provided same is in form and substance reasonably
acceptable to Landlord and, if required, the holder of any Superior Mortgage. In
addition, Landlord agrees to execute and deliver a document reasonably
acceptable to Landlord to protect the position of the holder of the security
interest in Tenant’s Collateral, sometimes referred to as a so called
“landlord’s waiver,” which includes provisions (i) waiving any rights Landlord
may have to Tenant’s Collateral by reason of (A) the manner in which Tenant’s
Collateral is attached to the Building, or (B) any statute or rule of law which
would, but for this provision, permit Landlord to distrain or assert a lien or
claim any other interest against any such property by reason of any other
provisions of this Lease against Tenant’s Collateral for the nonpayment of any
rent coming due under this Lease, and (ii) giving the right to the holder of the
security interest in Tenant’s Collateral, prior to the expiration of this Lease
or in the event of the earlier termination of this Lease, prior to the later of
the earlier termination of this Lease and fifteen (15) Business Days after
Landlord’s notice to the holder of the security interest in Tenant’s Collateral
of Landlord’s intent to terminate this Lease as a result of Tenant’s default
hereunder, to remove Tenant’s Collateral in the event of a default by Tenant
under any agreement between Tenant and the holder of the security interest in
Tenant’s Collateral, provided Tenant shall remain liable to perform, in
accordance with the terms and conditions of this Lease, or paying the costs
incurred by Landlord in performing, restoration and repairs to any damage to the
Premises resulting therefrom.
          37. Leasehold Mortgages.
          37.1 Tenant shall at all times and from time to time have the right to
encumber by mortgage, deed of trust, or security agreement (each a “Leasehold
Mortgage”) Tenant’s leasehold estate in the Premises, together with Tenant’s
rights and interests in all improvements, fixtures, equipment, and alterations
situated thereon, and all rents, issues, profits, revenues, and other income to
be derived by Tenant therefrom, to secure such loans from time to time made by
any bona fide third-party lender that is unaffiliated with Tenant (a “Leasehold
Mortgagee”) to Tenant; provided, however, that such Leasehold Mortgage shall in
no event encumber Landlord’s fee title and interest in the Premises.
          37.2 Landlord shall deliver notice of any default by Tenant under this
Lease to any Leasehold Mortgagee provided Tenant or such Leasehold Mortgagee
shall have notified Landlord in writing of the existence of the Leasehold
Mortgage under this Lease and the address to which notices should be delivered,
and no notice of default shall be deemed effective against a Leasehold Mortgagee
whose identity and address has been provided to Landlord until it is so
delivered. A Leasehold Mortgagee shall have the right (but not the obligation)
to correct or cure any such default within the same period of time after receipt
of such notice as is given to Tenant herein to correct or cure defaults, plus an
additional period of thirty (30) days thereafter. Landlord will accept Leasehold
Mortgagee’s performance of any covenant, condition, or agreement on Tenant’s
part to be performed under this Lease with the same force and effect as though
performed by Tenant. Notwithstanding the foregoing, if Landlord has given such
Leasehold Mortgagee more than two such default notices in any twelve (12) month
period, then, with respect to any subsequent default, such Leasehold Mortgagee
shall no longer have such

-34-



--------------------------------------------------------------------------------



 



additional time to cure but shall have the same (i.e., coterminous) cure period,
if any, available to Tenant pursuant to this Lease.
          37.3 Leasehold Mortgagee or any purchaser in foreclosure proceedings,
including any business entity formed by Leasehold Mortgagee or the holder of the
note or other obligations secured by the Leasehold Mortgage, may become the
legal owner and holder of this Lease and the alterations, equipment, fixtures
and other property assigned as additional security for such Mortgage, by
foreclosure of the Mortgage or as a result of assignment or conveyance in lieu
of foreclosure.
          37.4 Tenant shall, promptly upon receipt of any notice of default
under or acceleration of the maturity of the Leasehold Mortgage, deliver a copy
thereof to Landlord.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-35-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this
Lease as of the day and year first above written.

                      LANDLORD:    
 
                    INLAND AMERICAN/STEPHENS (N FIRST) VENTURES, LLC, a Delaware
limited liability company    
 
                    By:   Stephens & Stephens, LLC, a California limited
liability company, its manager    
 
               
 
      By:   /s/ Lane B. Stephens    
 
         
 
Lane B. Stephens, Manager    
 
                    TENANT:    
 
                    RAE SYSTEMS INC., a Delaware corporation    
 
               
 
  By:       /s/ Randall Gausman                  
 
          Randall Gausman, Chief Financial Officer    
 
               

-36-



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS AND INTERPRETATION
     I. Definitions. Capitalized terms used in the Lease shall have the meanings
set forth below, unless otherwise specifically provided in this Lease or the
context so requires:
     “AAA” has the meaning provided in Section 33.3(a).
     “Additional Rent” has the meaning provided in Section 2.3(b).
     “Adjustment Date” means the first (1st) day of the calendar month first
occurring after the first (1st) anniversary of the Commencement Date, and each
subsequent anniversary of such first (1st) day of the calendar month all times
during the entire Term (including the Extension Term, if applicable).
     “Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with, or any general partner or managing member in, such
specified Person and includes, without limitation, (i) any record or beneficial
owner of more than twenty-five percent (25%) of any class of ownership interests
of such Person, and (ii) any Affiliate of such owner. For the purposes of this
definition, “control” when used with respect to any specified Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities or other
beneficial interest, by contract or otherwise; and the terms “controlling” and
“controlled” have the meanings correlative to the foregoing.
     “Alterations” means any physical alterations (other than decorative items
or work), installations, improvements, additions or other physical changes in,
to or about the Premises, including, without limitation, any additional
improvements to be constructed on the Land and/or such other improvements that
may be required to add additional electrical, structural, HVAC, domestic water,
sprinkler and/or cooling capacity.
     “Applicable Rate” means the lesser of (i) one percent (1%) above the then
current “base” rate charged by Bank of America, N.A. or its successor, and
(ii) the maximum rate permitted by applicable law.
     “Broker” means Scott Kinder of CRESA Partners, representing Tenant.
     “Building” has the meaning provided in the recitals to this Lease.
     “Business Days” means all days, excluding Saturdays, Sundays and all days
observed by either the State in which the Premises are located or the Federal
Government and by the labor unions servicing the Building as legal holidays.
     “Capital Item” has the meaning provided in Section 6.2(b).
     “Capital Item Notice” has the meaning provided in Section 6.2(b).

A-1



--------------------------------------------------------------------------------



 



     “Commencement Date” means the date hereof as stated in the introductory
paragraph to this Lease.
     “Comparable Buildings” means other office buildings in the general vicinity
and/or business district that the Premises are located comparable in nature,
quality and size to the Building.
     “Comparable Standard” has the meaning provided in Section 6.1.
     “Confidential Information” has the meaning provided in Section 36.1.
     “Contract of Sale” has the meaning provided in the recitals to this Lease.
     “Corporate Successor” means any of (i) any corporation which is a successor
to Tenant by merger, consolidation or reorganization, or (ii) any purchaser of
all or substantially all of the assets of Tenant.
     “Event of Default” has the meaning provided in Section 18.1.
     “Expiration Date” means the last day of the calendar month in which the
tenth (10th) anniversary of the Commencement Date occurs, as the same may be
extended as more particularly set forth in Article 33 hereof.
     “Extension Election Notice” has the meaning provided in Section 33.1(b).
     “Extension Option” has the meaning provided in Section 33.1(a).
     “Extension Term” has the meaning provided in Section 33.1(a).
     “Fixed Rent” means the rent provided in Section 2.3(a).
     “Governmental Authority” means the United States of America, the State,
County and City in which the Real Property is situate and any agency,
department, commission, board, bureau, instrumentality or political subdivision
of any of the foregoing, now existing or hereafter created, having jurisdiction
over the Real Property or any portion thereof.
     “Indemnified Party” has the meaning provided in Section 31.6.
     “Initial Term” has the meaning provided in Section 2.2.
     “Item Cost” has the meaning provided in Section 6.2(b).
     “Item Dispute Notice” has the meaning provided in Section 6.2(b).
     “Land” has the meaning provided in the recitals to this Lease.
     “Landlord” has the meaning provided in the introductory paragraph to this
Lease; provided that, from and after the date hereof, Landlord means only the
then current fee owner of the Premises at the time of determination.

A-2



--------------------------------------------------------------------------------



 



     “Landlord Party” has the meaning provided in Section 31.3.
     “Landlord Reimbursement Notice” has the meaning provided in Section 6.2(e).
     “Landlord’s Submitted Value” has the meaning provided in Section 33.1(b).
     “Leasehold Mortgage” has the meaning provided in Section 37.1.
     “Leasehold Mortgagee” has the meaning provided in Section 37.1.
     “Legal Requirements” means all present and future laws, rules, orders
     “Legal Requirements” means all present and future laws, rules, orders,
ordinances, regulations, statutes, requirements, codes and executive orders,
extraordinary as well as ordinary, of all Governmental Authorities, and of any
and all of their departments and bureaus, and of any applicable fire rating
bureau, or other body exercising similar functions, whether now existing or
hereafter created, affecting all or any portion of the Real Property, or
affecting the maintenance, use or occupation of all or any portion of the
Building.
     “Market Value Rent” has the meaning provided in Section 33.4.
     “Named Tenant” means RAE Systems Inc. and any successor thereto through
merger, acquisition, consolidation, or change of control, or any entity which
has purchased all or substantially all of the assets of Named Tenant.
     “Permitted Use” has the meaning provided in Section 3.2.
     “Permitted Users” means Tenant, any Affiliate of Tenant, any Corporate
Successor of Tenant, any other legal occupant of all or any portion of the
Premises including any subtenant, together with each of the respective officers,
employees, agents, contractors and guests of the foregoing.
     “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
     “Premises” has the meaning provided in Section 2.1.
     “Qualifying Capital Item” has the meaning provided in Section 6.2(d).
     “Real Property” means, collectively, the Building (together with all
personal property of Landlord located therein and used in connection with the
operation, repair and maintenance of the Real Property and all fixtures,
facilities, machinery and equipment used in the operation of the Building), the
Land, the curbs and sidewalks on and/or immediately adjoining the Land, and all
easements, air rights, development rights and other appurtenances benefiting the
Building and/or the Land.

A-3



--------------------------------------------------------------------------------



 



     “Reassessment Event” shall mean only the following events: (A) a voluntary
or involuntary sale, exchange, partition (e.g., condominium conversion, it being
understood and agreed the foregoing is not intended to permit Landlord to do
so), including, without limitation, any transfer of the Land and Building (not
including the transfer pursuant to the Contract of Sale) or other transfer of an
equity interest in the Land and/or Building or a lease or sublease of the entire
Land and/or Building (or a material portion of the entire Land and/or the
Building) which triggers a reassessment of the Property to market value under
applicable Legal Requirements, or (B) the voluntary or involuntary sale,
exchange, or transfer (whether in a single transaction or a series of related
transactions) of any direct or indirect beneficial interest in the entity
constituting Landlord or the lessee under any lease or sublease which triggers a
reassessment or an option or agreement to do any of the foregoing.
     “Refund(s)” has the meaning provided in Section 4.3.
     “Reimbursement Amount” has the meaning provided in Section 6.2(a).
     “Rent” has the meaning provided in Section 2.4.
     “Rent Notice” has the meaning provided in Section 33.1(b).
     “Response Notice” has the meaning provided in Section 33.1(b).
     “Responsible Party” has the meaning provided in Section 31.6.
     “Revocation Notice” has the meaning provided in Section 33.1(b).
     “Revocation Period” has the meaning provided in Section 33.1(b).
     “Security Deposit” has the meaning provided in Section 2.3(c).
     “Structural Elements” means all structural portions of the Building,
including the foundation, footings, exterior walls, roof structure, columns,
beams, stairwells, floor slabs and the Roof Covering, subject to Section 6.2.
     “Superior Mortgage” means any trust indenture or mortgage which may now or
hereafter affect Landlord’s interests in the Premises, and all renewals,
extensions, supplements, amendments, modifications, consolidations and
replacements thereof or thereto, substitutions therefor, and advances made
thereunder.
     “Superior Mortgagee” means any trustee, mortgagee or holder of a Superior
Mortgage.
     “Superior Mortgagee SNDA” has the meaning provided in Section 8.4.
     “Superior Party” has the meaning provided in Section 8.1.
     “Tax Appeal” has the meaning provided in Section 4.4.
     “Taxes” has the meaning set forth in Section 4.1.

A-4



--------------------------------------------------------------------------------



 



     “Tenant” has the meaning provided in the introductory paragraph to this
Lease; provided that, from and after the date hereof, Tenant means only the then
current tenant under this Lease at the time of determination.
     “Tenant Companies” has the meaning provided in Section 34.9.
     “Tenant Indemnitees” has the meaning provided in Section 34.9.
     “Tenant Party” has the meaning provided in Section 31.5.
     “Tenant’s Property” has the meaning provided in Section 23.2.
     “Tenant’s Submitted Value” has the meaning provided in Section 33.1(b).
     “Term” has the meaning provided in Section 2.2.
     “Useful Life Estimate” has the meaning provided in Section 6.2(b).
     “Unavoidable Delay” means, in relation to any obligation of a Person, that
such Person is prevented or delayed from performing such obligation by reason of
strikes or labor troubles or by accident, adjustment of insurance or by any
cause whatsoever reasonably beyond such Person’s control, including but not
limited to, laws, governmental preemption in connection with a national
emergency or by reason of any Legal Requirements of any Governmental Authority
or by reason of the conditions of supply and demand which have been or are
affected by war, act of terrorism or other similar emergency, except that such
Person’s financial status and lack of funds shall not, in and of itself, be
sufficient to constitute an Unavoidable Delay.
     II. Interpretation. For purposes of this Lease, the phrase “including”
shall mean “including without limitation” and, whenever the circumstances or the
context requires, the singular shall be construed as the plural and the
masculine shall be construed as the feminine and/or the neuter and vice versa.
This Lease shall be interpreted and enforced without the aid of any canon,
custom or rule of law requiring or suggesting construction against the party
drafting or causing the drafting of the provision in question.

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
LEGAL DESCRIPTION OF LAND

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF SUPERIOR MORTGAGEE SNDA

